 








EMC MORTGAGE CORPORATION
Purchaser,


FIRST TENNESSEE MORTGAGE SERVICES, INC.
Servicer,


FIRST HORIZON HOME LOAN CORPORATION
Seller,


PURCHASE, WARRANTIES AND SERVICING AGREEMENT
Dated as of September 1, 2003










(Fixed and Adjustable Rate Mortgage Loans)

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

   
ARTICLE I
       
Section 1.01
Defined Terms
   
ARTICLE II
   
Section 2.01
Agreement to Purchase
Section 2.02
Purchase Price
Section 2.03
Servicing of Mortgage Loans
Section 2.04
Record Title and Possession of Mortgage Files; Maintenance of Servicing Files
Section 2.05
Books and Records
Section 2.06
Transfer of Mortgage Loans
Section 2.07
Delivery of Mortgage Loan Documents
Section 2.08
Quality Control Procedures
Section 2.09
Near-term Principal Prepayments; Near Term Payment Defaults
Section 2.10
Modification of Obligations
   
ARTICLE III
   
Section 3.01
Representations and Warranties of the Company
Section 3.02
Representations and Warranties as to Individual Mortgage Loans
Section 3.03
Repurchase; Substitution
Section 3.04
Representations and Warranties of the Purchaser
   
ARTICLE IV
   
Section 4.01
Company to Act as Servicer
Section 4.02
Collection of Mortgage Loan Payments
Section 4.03
Realization Upon Defaulted Mortgage Loans
Section 4.04
Establishment of Custodial Accounts; Deposits in Custodial Accounts
Section 4.05
Permitted Withdrawals from the Custodial Account
Section 4.06
Establishment of Escrow Accounts; Deposits in Escrow Accounts
Section 4.07
Permitted Withdrawals From Escrow Account
Section 4.08
Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Mortgage
Insurance Policies; Collections Thereunder
Section 4.09
Transfer of Accounts
Section 4.10
Maintenance of Hazard Insurance
Section 4.11
Maintenance of Mortgage Impairment Insurance Policy
Section 4.12
Fidelity Bond, Errors and Omissions Insurance
Section 4.13
Title, Management and Disposition of REO Property
Section 4.14
Notification of Maturity Date
   
ARTICLE V
   
Section 5.01
Distributions
Section 5.02
Statements to the Purchaser
Section 5.03
Monthly Advances by the Company
Section 5.04
Liquidation Reports
   
ARTICLE VI
   
Section 6.01
Assumption Agreements
Section 6.02
Satisfaction of Mortgages and Release of Mortgage Files
Section 6.03
Servicing Compensation
Section 6.04
Annual Statement as to Compliance
Section 6.05
Annual Independent Certified Public Accountants’ Servicing Report
Section 6.06
Purchaser’s Right to Examine Company Records
   
ARTICLE VII
   
Section 7.01
Company Shall Provide Information as Reasonably Required
   
ARTICLE VIII
   
Section 8.01
Indemnification; Third Party Claims
Section 8.02
Merger or Consolidation of the Company
Section 8.03
Limitation on Liability of the Company and Others
Section 8.04
Company Not to Assign or Resign
Section 8.05
No Transfer of Servicing
   
ARTICLE IX
   
Section 9.01
Events of Default
Section 9.02
Waiver of Defaults
   
ARTICLE X
   
Section 10.01
Termination
Section 10.02
Termination without cause
   
ARTICLE XI
   
Section 11.01
Successor to the Company
Section 11.02
Amendment
Section 11.03
Recordation of Agreement
Section 11.04
Governing Law
Section 11.05
Notices
Section 11.06
Severability of Provisions
Section 11.07
Exhibits
Section 11.08
General Interpretive Principles
Section 11.09
Reproduction of Documents
Section 11.10
Confidentiality of Information
Section 11.11
Recordation of Assignment of Mortgage
Section 11.12
Assignment by Purchaser
Section 11.13
No Partnership
Section 11.14
Execution: Successors and Assigns
Section 11.15
Entire Agreement
Section 11.16
No Solicitation
Section 11.17
Closing
Section 11.18
Cooperation of Company with Reconstitution
   
EXHIBITS
 
A
Contents of Mortgage File
B
Custodial Account Letter Agreement
C
Escrow Account Letter Agreement
D
Form of Assignment, Assumption and Recognition Agreement
E
Form of Trial Balance
F
[reserved]
G
Request for Release of Documents and Receipt
H
Company’s Underwriting Guidelines
I
Form of Term Sheet






 
 

--------------------------------------------------------------------------------

 





 


This is a Purchase, Warranties and Servicing Agreement, dated as of September 1,
2003 and is executed among EMC MORTGAGE CORPORATION, as Purchaser, with offices
located at Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite 200, Irving, Texas
75038 (the "Purchaser"), FIRST TENNESSEE MORTGAGE SERVICES, INC., as servicer
(the “Servicer”) with offices located at 4000 Horizon Way, Irving, Texas 75063
and FIRST HORIZON HOME LOAN CORPORATION, as seller (the “Seller”) with offices
located at 4000 Horizon Way, Irving, Texas 75063 (the Servicer and the Seller
together referred to as the "Company").


W I T N E S S E T H :


WHEREAS, the Purchaser has heretofore agreed to purchase from the Company and
the Company has heretofore agreed to sell to the Purchaser, from time to time,
certain Mortgage Loans on a servicing retained basis;


WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or
other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the Mortgage Loan Schedule, which is
annexed to the related Term Sheet; and


WHEREAS, the Purchaser and the Company wish to prescribe the representations and
warranties of the Company with respect to itself and the Mortgage Loans and the
management, servicing and control of the Mortgage Loans;


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Purchaser and the Company agree as follows:



 
 

--------------------------------------------------------------------------------

 





ARTICLE I


DEFINITIONS


Section 1.01 Defined Terms.


Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meaning specified in this
Article:


Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage
servicing practices (including collection procedures) of prudent mortgage
banking institutions which service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides
including future updates.


Adjustment Date: As to each adjustable rate Mortgage Loan, the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related
Mortgage Note.


Agreement: This Purchase, Warranties and Servicing Agreement including all
exhibits hereto, amendments hereof and supplements hereto.


Appraised Value: With respect to any Mortgaged Property, the value thereof as
determined by an appraisal made for the originator of the Mortgage Loan at the
time of origination of the Mortgage Loan by an appraiser who met the
requirements of the Company and Fannie Mae.


Assignment: An individual assignment of the Mortgage, notice of transfer or
equivalent instrument, in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale or transfer of the Mortgage Loan.
 
BIF: The Bank Insurance Fund, or any successor thereto.


Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal
holiday in the State of New York or State of Texas, or (iii) a day on which
banks in the State of New York or State of Texas are authorized or obligated by
law or executive order to be closed.


Closing Date: With respect to any Mortgage Loan, the date stated on the related
Term Sheet.
 
Code:  The Internal Revenue Code of 1986, or any successor statute thereto.


Company:  Reference to the Seller and Servicer.


Company's Officer's Certificate: A certificate signed by the Chairman of the
Board, President, any Vice President or Treasurer of Company stating the date by
which Company expects to receive any missing documents sent for recording from
the applicable recording office.


Condemnation Proceeds: All awards or settlements in respect of a Mortgaged
Property, whether permanent or temporary, partial or entire, by exercise of the
power of eminent domain or condemnation, to the extent not required to be
released to a Mortgagor in accordance with the terms of the related Mortgage
Loan Documents.


Confirmation: The trade confirmation letter between the Purchaser and the
Company which relates to the Mortgage Loans.


Co-op Lease: With respect to a Co-op Loan, the lease with respect to a dwelling
unit occupied by the Mortgagor and relating to the stock allocated to the
related dwelling unit.


Co-op Loan: A Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and a collateral
assignment of the related Co-op Lease.


Current Appraised Value: With respect to any Mortgaged Property, the value
thereof as determined by an appraisal made for the Company (by an appraiser who
met the requirements of the Company and Fannie Mae) at the request of a
Mortgagor for the purpose of canceling a Primary Mortgage Insurance Policy in
accordance with federal, state and local laws and regulations or otherwise made
at the request of the Company or Mortgagor.


Current LTV: The ratio of the Stated Principal Balance of a Mortgage Loan to the
Current Appraised Value of the Mortgaged Property.


Custodial Account: Each separate demand account or accounts created and
maintained pursuant to Section 4.04 which shall be entitled
"[_____________________], in trust for the [Purchaser], Owner of Adjustable Rate
Mortgage Loans" and shall be established in an Eligible Account, in the name of
the Person that is the "Purchaser" with respect to the related Mortgage Loans.
 
Custodian: With respect to any Mortgage Loan, the entity stated on the related
Term Sheet, and its successors and assigns, as custodian for the Purchaser.


Cut-off Date: With respect to any Mortgage Loan, the date stated on the related
Term Sheet.


Determination Date: The 15th day (or if such 15th day is not a Business Day, the
Business Day immediately preceding such 15th day) of the month of the related
Remittance Date.


Due Date: The day of the month on which the Monthly Payment is due on a Mortgage
Loan, exclusive of any days of grace, which is the first day of the month.


Due Period: With respect to any Remittance Date, the period commencing on the
second day of the month preceding the month of such Remittance Date and ending
on the first day of the month of the Remittance Date.


Eligible Account: An account established and maintained: (i) within FDIC insured
accounts created, maintained and monitored by the Company so that all funds
deposited therein are fully insured, or (ii) as a trust account with the
corporate trust department of a depository institution or trust company
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia which is not affiliated with the
Company (or any sub-servicer) or (iii) with an entity which is an institution
whose deposits are insured by the FDIC, the unsecured and uncollateralized
long-term debt obligations of which shall be rated “A2” or higher by Standard &
Poor’s and “A” or higher by Fitch, Inc. or one of the two highest short-term
ratings by any applicable Rating Agency, and which is either (a) a federal
savings association duly organized, validly existing and in good standing under
the federal banking laws, (b) an institution duly organized, validly existing
and in good standing under the applicable banking laws of any state, (c) a
national banking association under the federal banking laws, or (d) a principal
subsidiary of a bank holding company, or (iv) if ownership of the Mortgage Loans
is evidenced by mortgaged-backed securities, the equivalent required ratings of
each Rating Agency, and held such that the rights of the Purchaser and the owner
of the Mortgage Loans shall be fully protected against the claims of any
creditors of the Company (or any sub-servicer) and of any creditors or
depositors of the institution in which such account is maintained or (v) in a
separate non-trust account without FDIC or other insurance in an Eligible
Institution. In the event that a Custodial Account is established pursuant to
clause (iii), (iv) or (v) of the preceding sentence, the Company shall provide
the Purchaser with written notice on the Business Day following the date on
which the applicable institution fails to meet the applicable ratings
requirements.


Eligible Institution:  An institution having (i) the highest short-term debt
rating, and one of the two highest long-term debt ratings of each Rating Agency;
or (ii) with respect to any Custodial Account, an unsecured long-term debt
rating of at least one of the two highest unsecured long-term debt ratings of
each Rating Agency.


Equity Take-Out Refinanced Mortgage Loan: A Refinanced Mortgage Loan the
proceeds of which were in excess of the outstanding principal balance of the
existing mortgage loan as defined in the Fannie Mae Guide(s).


Escrow Account: Each separate trust account or accounts created and maintained
pursuant to Section 4.06 which shall be entitled "[__________________], in trust
for the [Purchaser], Owner of Adjustable Rate Mortgage Loans, and various
Mortgagors" and shall be established in an Eligible Account, in the name of the
Person that is the "Purchaser" with respect to the related Mortgage Loans.


Escrow Payments: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other document.


Event of Default: Any one of the conditions or circumstances enumerated in
Section 9.01.


Fannie Mae: The Federal National Mortgage Association, or any successor thereto.


Fannie Mae Guide(s): The Fannie Mae Selling Guide and the Fannie Mae Servicing
Guide and all amendments or additions thereto.


FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.


FHLMC: The Federal Home Loan Mortgage Corporation, or any successor thereto.


FHLMC Guide: The FHLMC Single Family Seller/Servicer Guide and all amendments or
additions thereto.


Fidelity Bond: A fidelity bond to be maintained by the Company pursuant to
Section 4.12.


FIRREA: The Financial Institutions Reform, Recovery, and Enforcement Act of
1989.


First Remittance Date: With respect to any Mortgage Loan, the Remittance Date
occurring in the month following the month in which the related Closing Date
occurs.


GAAP: Generally accepted accounting principles, consistently applied.


HUD: The United States Department of Housing and Urban Development or any
successor thereto.


Index: With respect to any adjustable rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the interest rate thereon.


Initial Rate Cap: As to each adjustable rate Mortgage Loan, where applicable,
the maximum increase or decrease in the Mortgage Interest Rate on the first
Adjustment Date.


Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.


Lifetime Rate Cap: As to each adjustable rate Mortgage Loan, the maximum
Mortgage Interest Rate over the term of such Mortgage Loan.


Liquidation Proceeds: Cash received in connection with the liquidation of a
defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage
Loan, trustee's sale, foreclosure sale or otherwise.


Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan, the ratio of the
original outstanding principal amount of the Mortgage Loan, to (i) the Appraised
Value of the Mortgaged Property as of the Origination Date with respect to a
Refinanced Mortgage Loan, and (ii) the lesser of the Appraised Value of the
Mortgaged Property as of the Origination Date or the purchase price of the
Mortgaged Property with respect to all other Mortgage Loans.


Margin: With respect to each adjustable rate Mortgage Loan, the fixed percentage
amount set forth in each related Mortgage Note which is added to the Index in
order to determine the related Mortgage Interest Rate, as set forth in the
Mortgage Loan Schedule.


Monthly Advance: The aggregate of the advances made by the Company on any
Remittance Date pursuant to Section 5.03.


Monthly Payment: The scheduled monthly payment of principal and interest on a
Mortgage Loan which is payable by a Mortgagor under the related Mortgage Note.


Mortgage: The mortgage, deed of trust or other instrument securing a Mortgage
Note which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note.


Mortgage File: The mortgage documents pertaining to a particular Mortgage Loan
which are specified in Exhibit A hereto and any additional documents required to
be added to the Mortgage File pursuant to this Agreement.


Mortgage Impairment Insurance Policy: A mortgage impairment or blanket hazard
insurance policy as described in Section 4.11.


Mortgage Interest Rate: The annual rate at which interest accrues on any
Mortgage Loan, which may be adjusted from time to time for an adjustable rate
Mortgage Loan, in accordance with the provisions of the related Mortgage Note.


Mortgage Loan: An individual mortgage loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the Mortgage Loan Schedule attached to the related Term
Sheet, which Mortgage Loan includes without limitation the Mortgage File, the
Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation
Proceeds, Insurance Proceeds, REO Disposition Proceeds, and all other rights,
benefits, proceeds and obligations arising from or in connection with such
Mortgage Loan, excluding replaced or repurchased mortgage loans.


Mortgage Loan Documents: The documents listed in Exhibit A.


Mortgage Loan Remittance Rate: With respect to each Mortgage Loan, the annual
rate of interest remitted to the Purchaser, which shall be equal to the Mortgage
Interest Rate minus the Servicing Fee Rate.


Mortgage Loan Schedule: The schedule of Mortgage Loans annexed to the related
Term Sheet, such schedule setting forth the following information with respect
to each Mortgage Loan in the related Mortgage Loan Package:


(1) the Company's Mortgage Loan identifying number;


(2) the Mortgagor's first and last name;


(3)  the street address of the Mortgaged Property including the city, state and
zip code;


(4) a code indicating whether the Mortgaged Property is owner-occupied, a second
home or an investor property;


(5) the type of residential property constituting the Mortgaged Property;


(6)  the original months to maturity of the Mortgage Loan;


(7)  the remaining months to maturity from the related Cut-off Date, based on
the original amortization schedule and, if different, the maturity expressed in
the same manner but based on the actual amortization schedule;


(8) the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at
origination;


(9) the Mortgage Interest Rate as of origination and as of the related Cut-off
Date; with respect to each adjustable rate Mortgage Loan, the initial Adjustment
Date, the next Adjustment Date immediately following the related Cut-off Date,
the Index, the Margin, the Initial Rate Cap, if any, Periodic Rate Cap, if any,
minimum Mortgage Interest Rate under the terms of the Mortgage Note and the
Lifetime Rate Cap;


(10) the Origination Date of the Mortgage Loan;


(11) the stated maturity date;


(12) the amount of the Monthly Payment at origination;


(13) the amount of the Monthly Payment as of the related Cut-off Date;


(14) the original principal amount of the Mortgage Loan;


(15) the scheduled Stated Principal Balance of the Mortgage Loan as of the close
of business on the related Cut-off Date, after deduction of payments of
principal due on or before the related Cut-off Date whether or not collected;


(16)  a code indicating the purpose of the Mortgage Loan (i.e., purchase, rate
and term refinance, equity take-out refinance);


(17)  a code indicating the documentation style (i.e. full, alternative, etc.);


(18) the number of times during the twelve (12) month period preceding the
related Closing Date that any Monthly Payment has been received after the month
of its scheduled due date;


(19) the date on which the first payment is or was due;


(20)  a code indicating whether or not the Mortgage Loan is the subject of a
Primary Mortgage Insurance Policy and the name of the related insurance carrier;


(21)  a code indicating whether or not the Mortgage Loan is currently
convertible and the conversion spread;


(22)  the last Due Date on which a Monthly Payment was actually applied to the
unpaid principal balance of the Mortgage Loan.


(23)  product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);


(24)  credit score and/or mortgage score, if applicable;


(25) a code indicating whether or not the Mortgage Loan is the subject of a
Lender Primary Mortgage Insurance Policy and the name of the related insurance
carrier and the Lender Paid Mortgage Insurance Rate;


(26)  a code indicating whether or not the Mortgage Loan has a prepayment
penalty and if so, the amount and term thereof; and


(27) the Current Appraised Value of the Mortgage Loan and Current LTV, if
applicable.


With respect to the Mortgage Loans in the aggregate, the Mortgage Loan Schedule
attached to the related Term Sheet shall set forth the following information, as
of the related Cut-off Date:


(1) the number of Mortgage Loans;


(2) the current aggregate outstanding principal balance of the Mortgage Loans;


(3) the weighted average Mortgage Interest Rate of the Mortgage Loans;


(4) the weighted average maturity of the Mortgage Loans; and


(5)  the weighted average months to next Adjustment Date;
 
Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.


Mortgaged Property: The underlying real property securing repayment of a
Mortgage Note, consisting of a single parcel of real estate considered to be
real estate under the laws of the state in which such real property is located
which may include condominium units and planned unit developments, improved by a
residential dwelling; except that with respect to real property located in
jurisdictions in which the use of leasehold estates for residential properties
is a widely-accepted practice, a leasehold estate of the Mortgage, the term of
which is equal to or longer than the term of the Mortgage.


Mortgagor: The obligor on a Mortgage Note.


Nonrecoverable Advance: Any portion of a Monthly Advance or Servicing Advance
previously made or proposed to be made by the Company pursuant to this
Agreement, that, in the good faith judgment of the Company, will not or, in the
case of a proposed advance, would not, be ultimately recoverable by it from the
related Mortgagor or the related Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds or otherwise with respect to the related Mortgage Loan.


OCC: Office of the Comptroller of the Currency, or any successor thereto.


Officers' Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President, a Senior Vice President or a Vice
President or by the Treasurer or the Secretary or one of the Assistant
Treasurers or Assistant Secretaries of the Company, and delivered to the
Purchaser as required by this Agreement.


Opinion of Counsel: A written opinion of counsel, who may be an employee of the
party on behalf of whom the opinion is being given, reasonably acceptable to the
Purchaser.


Origination Date: The date on which a Mortgage Loan funded, which date shall
not, in connection with a Refinanced Mortgage Loan, be the date of the funding
of the debt being refinanced, but rather the closing of the debt currently
outstanding under the terms of the Mortgage Loan Documents.


OTS: Office of Thrift Supervision, or any successor thereto.


Periodic Rate Cap: As to each adjustable rate Mortgage Loan, the maximum
increase or decrease in the Mortgage Interest Rate on any Adjustment Date, as
set forth in the related Mortgage Note and the related Mortgage Loan Schedule.


Permitted Investments: Any one or more of the following obligations or
securities:


(i) direct obligations of, and obligations fully guaranteed by the United States
of America or any agency or instrumentality of the United States of America the
obligations of which are backed by the full faith and credit of the United
States of America;



 
(ii) (a) demand or time deposits, federal funds or bankers' acceptances issued
by any depository institu-tion or trust company incorporated under the laws of
the United States of America or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, provided that the
commercial paper and/or the short-term deposit rating and/or the long-term
unsecured debt obligations or deposits of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment are rated in one of the two highest rating categories by each
Rating Agency and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;




 
(iii) repurchase obligations with a term not to exceed thirty (30) days and with
respect to (a) any security described in clause (i) above and entered into with
a depository institution or trust company (acting as principal) described in
clause (ii)(a) above;




 
(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
that are rated in one of the two highest rating categories by each Rating Agency
at the time of such in-vestment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Permitted Investments to the extent that investments
therein will cause the then outstanding principal amount of secur-ities issued
by such corporation and held as Permitted Investments to exceed 10% of the
aggregate outstand-ing principal balances of all of the Mortgage Loans and
Permitted Investments;




 
(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obliga-tions payable on demand or on a specified date not
more than one year after the date of issuance there-of) which are rated in one
of the two highest rating categories by each Rating Agency at the time of such
investment;




 
(vi) any other demand, money market or time deposit, obligation, security or
investment as may be acceptable to each Rating Agency as evidenced in writing by
each Rating Agency; and




 
(vii) any money market funds the collateral of which consists of obligations
fully guaranteed by the United States of America or any agency or
instru-ment-al-ity of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (which may
include repurchase obligations secured by collateral described in clause (i))
and other securities and which money market funds are rated in one of the two
highest rating categories by each Rating Agency.



provided, however, that no instrument or security shall be a Permitted
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the ob-li-ga-tions underlying such instrument
or if such security provides for payment of both principal and interest with a
yield to matur-ity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.


Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.


Prepayment Interest Shortfall: With respect to any Remittance Date, for each
Mortgage Loan that was the subject of a Principal Prepayment during the related
Prepayment Period, an amount equal to the excess of one month’s interest at the
applicable Mortgage Loan Remittance Rate on the amount of such Principal
Prepayment over the amount of interest (adjusted to the Mortgage Loan Remittance
Rate) actually paid by the related Mortgagor with respect to such Prepayment
Period.


Prepayment Period: With respect to any Remittance Date, the calendar month
preceding the month in which such Remittance Date occurs.


Primary Mortgage Insurance Policy: Each primary policy of mortgage insurance
represented to be in effect pursuant to Section 3.02(hh), or any replacement
policy therefor obtained by the Company pursuant to Section 4.08.


Prime Rate: The prime rate announced to be in effect from time to time as
published as the average rate in the Wall Street Journal (Northeast Edition).


Principal Prepayment: Any payment or other recovery of principal on a Mortgage
Loan full or partial which is received in advance of its scheduled Due Date,
including any prepayment penalty or premium thereon and which is not accompanied
by an amount of interest representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment.
 
Purchase Price: As defined in Section 2.02.


Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.


Qualified Appraiser: An appraiser, duly appointed by the Company, who had no
interest, direct or indirect in the related Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan, and such appraiser and the
appraisal made by such appraiser both satisfy the requirements of Title XI of
FIRREA and the regulations promulgated thereunder and the requirements of Fannie
Mae, all as in effect on the date the Mortgage Loan was originated.


Qualified Insurer: An insurance company duly qualified as such under the laws of
the states in which the related Mortgaged Property is located, duly authorized
and licensed in such states to transact the applicable insurance business and to
write the insurance provided, approved as an insurer by Fannie Mae or FHLMC.


Rating Agency: Standard & Poor's, Fitch, Inc. or, in the event that some or all
of the ownership of the Mortgage Loans is evidenced by mortgage-backed
securities, the nationally recognized rating agencies issuing ratings with
respect to such securities, if any.
 
Refinanced Mortgage Loan: A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.


REMIC: A "real estate mortgage investment conduit," as such term is defined in
Section 860D of the Code.


REMIC Provisions: The provisions of the federal income tax law relating to
REMICs, which appear at Sections 860A through 860G of the Code, and the related
provisions and regulations promulgated thereunder, as the foregoing may be in
effect from time to time.


Remittance Date: The 18th day of any month, beginning with the First Remittance
Date, or if such 18th day is not a Business Day, the first Business Day
immediately preceding such 18th day.


REO Disposition: The final sale by the Company of any REO Property.


REO Disposition Proceeds: Amounts received by the Company in connection with a
related REO Disposition.


REO Property: A Mortgaged Property acquired by the Company on behalf of the
Purchaser as described in Section 4.13.


Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
product of the greater of 100% or the percentage of par as stated in the
Confirmation multiplied by the Stated Principal Balance of such Mortgage Loan on
the repurchase date, plus (ii) interest on such outstanding principal balance at
the Mortgage Loan Remittance Rate from the last date through which interest has
been paid and distributed to the Purchaser to the end of the month of
repurchase, plus, (iii) third party expenses incurred in connection with the
transfer of the Mortgage Loan being repurchased; less amounts received or
advanced in respect of such repurchased Mortgage Loan which are being held in
the Custodial Account for distribution in the month of repurchase.


SAIF: The Savings Association Insurance Fund, or any successor thereto.


Sales Price: With respect to any Mortgage Loan the proceeds of which were used
by the Mortgagor to acquire the related Mortgaged Property, the amount paid by
the related Mortgagor for such Mortgaged Property.


Seller:  First Horizon Home Loan Corporation, its successors in interest and
assigns, as permitted by this Agreement.


Servicer: First Tennessee Mortgage Services, Inc., its successors in interest
and assigns, as permitted by this Agreement.


Servicing Advances: All customary, reasonable and necessary "out of pocket"
costs and expenses (including reasonable attorneys' fees and disbursements)
incurred in the performance by the Company of its servicing obligations,
including, but not limited to, the cost of (a) the preservation, restoration and
protection of the Mortgaged Property, (b) any enforcement, administrative or
judicial proceedings, or any legal work or advice specifically related to
servicing the Mortgage Loans, including but not limited to, foreclosures,
bankruptcies, condemnations, drug seizures, elections, foreclosures by
subordinate or superior lienholders, and other legal actions incidental to the
servicing of the Mortgage Loans (provided that such expenses are reasonable and
that the Company specifies the Mortgage Loan(s) to which such expenses relate
and, upon Purchaser’s request, provides documentation supporting such expense
(which documentation would be acceptable to Fannie Mae), and provided further
that any such enforcement, administrative or judicial proceeding does not arise
out of a breach of any representation, warranty or covenant of the Company
hereunder), (c) the management and liquidation of the Mortgaged Property if the
Mortgaged Property is acquired in full or partial satisfaction of the Mortgage,
(d) taxes, assessments, water rates, sewer rates and other charges which are or
may become a lien upon the Mortgaged Property, and Primary Mortgage Insurance
Policy premiums and fire and hazard insurance coverage, (e) any expenses
reasonably sustained by the Company with respect to the liquidation of the
Mortgaged Property in accordance with the terms of this Agreement and (f)
compliance with the obligations under Section 4.08.


Servicing Fee: With respect to each Mortgage Loan, the amount of the annual fee
the Purchaser shall pay to the Company, which shall, for a period of one full
month, be equal to one-twelfth of the product of (a) the Servicing Fee Rate and
(b) the outstanding principal balance of such Mortgage Loan. Such fee shall be
payable monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is computed.
The obligation of the Purchaser to pay the Servicing Fee is limited to, and the
Servicing Fee is payable solely from, the interest portion of such Monthly
Payment collected by the Company, or as otherwise provided under Section 4.05
and in accordance with the Fannie Mae Guide(s). Any fee payable to the Company
for administrative services related to any REO Property as described in Section
4.13 shall be payable from Liquidation Proceeds of the related REO Property.


Servicing Fee Rate: As set forth in the Term Sheet.


Servicing File: With respect to each Mortgage Loan, the file retained by the
Company consisting of originals of all documents in the Mortgage File which are
not delivered to the Purchaser and copies of the Mortgage Loan Documents listed
in Exhibit A, the originals of which are delivered to the Purchaser or its
designee pursuant to Section 2.04.


Servicing Officer: Any officer of the Company involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers furnished by the Company to the Purchaser upon
request, as such list may from time to time be amended.


Stated Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of such Mortgage Loan at the Cut-off
Date after giving effect to payments of principal due on or before such date,
whether or not received, minus (ii) all amounts previously distributed to the
Purchaser with respect to the Mortgage Loan representing payments or recoveries
of principal or advances in lieu thereof.


Subservicer: Any subservicer which is subservicing the Mortgage Loans pursuant
to a Subservicing Agreement. Any subservicer shall meet the qualifications set
forth in Section 4.01.


Subservicing Agreement: An agreement between the Company and a Subservicer, if
any, for the servicing of the Mortgage Loans.


Term Sheet: A supplemental agreement in the form attached hereto as Exhibit I
which shall be executed and delivered by the Company and the Purchaser to
provide for the sale and servicing pursuant to the terms of this Agreement of
the Mortgage Loans listed on Schedule I attached thereto, which supplemental
agreement shall contain certain specific information relating to such sale of
such Mortgage Loans and may contain additional covenants relating to such sale
of such Mortgage Loans.




ARTICLE II


PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
DELIVERY OF MORTGAGE LOAN DOCUMENTS


Section 2.01 Agreement to Purchase.


The Company agrees to sell and the Purchaser agrees to purchase the Mortgage
Loans having an aggregate Stated Principal Balance on the related Cut-off Date
set forth in the related Term Sheet in an amount as set forth in the
Confirmation, or in such other amount as agreed by the Purchaser and the Company
as evidenced by the actual aggregate Stated Principal Balance of the Mortgage
Loans accepted by the Purchaser on the related Closing Date, with servicing
retained by the Company. The Company shall deliver the related Mortgage Loan
Schedule attached to the related Term Sheet for the Mortgage Loans to be
purchased on the related Closing Date to the Purchaser at least two (2) Business
Days prior to the related Closing Date. The Mortgage Loans shall be sold
pursuant to this Agreement, and the related Term Sheet shall be executed and
delivered on the related Closing Date.


Section 2.02 Purchase Price.


The Purchase Price for each Mortgage Loan shall be the percentage of par as
stated in the Confirmation (subject to adjustment as provided therein),
multiplied by the Stated Principal Balance, as of the related Cut-off Date, of
the Mortgage Loan listed on the related Mortgage Loan Schedule attached to the
related Term Sheet, after application of scheduled payments of principal due on
or before the related Cut-off Date whether or not collected.


In addition to the Purchase Price as described above, the Purchaser shall pay to
the Company, at closing, accrued interest on the Stated Principal Balance of
each Mortgage Loan as of the related Cut-off Date at the Mortgage Loan
Remittance Rate of each Mortgage Loan from the related Cut-off Date through the
day prior to the related Closing Date, inclusive.


The Purchase Price plus accrued interest as set forth in the preceding paragraph
shall be paid on the related Closing Date by wire transfer of immediately
available funds.


Purchaser shall be entitled to (1) all scheduled principal due after the related
Cut-off Date, (2) all other recoveries of principal collected on or after the
related Cut-off Date (provided, however, that all scheduled payments of
principal due on or before the related Cut-off Date and collected by the Company
or any successor servicer after the related Cut-off Date shall belong to the
Company), and (3) all payments of interest on the Mortgage Loans net of
applicable Servicing Fees (minus that portion of any such payment which is
allocable to the period prior to the related Cut-off Date). The outstanding
principal balance of each Mortgage Loan as of the related Cut-off Date is
determined after application of payments of principal due on or before the
related Cut-off Date whether or not collected, together with any unscheduled
principal prepayments collected prior to the related Cut-off Date; provided,
however, that payments of scheduled principal and interest prepaid for a Due
Date beyond the related Cut-off Date shall not be applied to the principal
balance as of the related Cut-off Date. Such prepaid amounts shall be the
property of the Purchaser. The Company shall deposit any such prepaid amounts
into the Custodial Account, which account is established for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.


Section 2.03 Servicing of Mortgage Loans.


Simultaneously with the execution and delivery of each Term Sheet, the Company
does hereby agree to directly service the Mortgage Loans listed on the related
Mortgage Loan Schedule attached to the related Term Sheet subject to the terms
of this Agreement and the related Term Sheet. The rights of the Purchaser to
receive payments with respect to the related Mortgage Loans shall be as set
forth in this Agreement.


Section 2.04 Record Title and Possession of Mortgage Files; Maintenance of
Servicing Files.


As of the related Closing Date, the Company sold, transferred, assigned, set
over and conveyed to the Purchaser, without recourse, on a servicing retained
basis, and the Company hereby acknowledges that the Purchaser has, but subject
to the terms of this Agreement and the related Term Sheet, all the right, title
and interest of the Company in and to the Mortgage Loans. Company will deliver
the Mortgage Files to the Custodian designated by Purchaser, on or before the
related Closing Date, at the expense of the Company. The Company shall maintain
a Servicing File consisting of a copy of the contents of each Mortgage File and
the originals of the documents in each Mortgage File not delivered to the
Purchaser. The Servicing File shall contain all documents necessary to service
the Mortgage Loans. The possession of each Servicing File by the Company is at
the will of the Purchaser, for the sole purpose of servicing the related
Mortgage Loan, and such retention and possession by the Company is in a
custodial capacity only. From the related Closing Date, the ownership of each
Mortgage Loan, including the Mortgage Note, the Mortgage, the contents of the
related Mortgage File and all rights, benefits, proceeds and obligations arising
therefrom or in connection therewith, has been vested in the Purchaser. All
rights arising out of the Mortgage Loans including, but not limited to, all
funds received on or in connection with the Mortgage Loans and all records or
documents with respect to the Mortgage Loans prepared by or which come into the
possession of the Company shall be received and held by the Company in trust for
the benefit of the Purchaser as the owner of the Mortgage Loans. Any portion of
the Mortgage Files retained by the Company shall be appropriately identified in
the Company's computer system to clearly reflect the ownership of the Mortgage
Loans by the Purchaser. The Company shall release its custody of the contents of
the Mortgage Files only in accordance with written instructions of the
Purchaser, except when such release is required as incidental to the Company's
servicing of the Mortgage Loans or is in connection with a repurchase of any
Mortgage Loan or Loans with respect thereto pursuant to this Agreement and the
related Term Sheet, such written instructions shall not be required.


Section 2.05  Books and Records.


The sale of each Mortgage Loan shall be reflected on the Company's balance sheet
and other financial statements as a sale of assets by the Company. The Company
shall be responsible for maintaining, and shall maintain, a complete set of
books and records for the Mortgage Loans that shall be appropriately identified
in the Company's computer system to clearly reflect the ownership of the
Mortgage Loan by the Purchaser. In particular, the Company shall maintain in its
possession, available for inspection by the Purchaser, or its designee and shall
deliver to the Purchaser upon demand, evidence of compliance with all federal,
state and local laws, rules and regulations, and requirements of Fannie Mae or
FHLMC, as applicable, including but not limited to documentation as to the
method used in determining the applicability of the provisions of the Flood
Disaster Protection Act of 1973, as amended, to the Mortgaged Property,
documentation evidencing insurance coverage of any condominium project as
required by Fannie Mae or FHLMC, and periodic inspection reports as required by
Section 4.13. To the extent that original documents are not required for
purposes of realization of Liquidation Proceeds or Insurance Proceeds, documents
maintained by the Company may be in the form of microfilm or microfiche.


The Company shall maintain with respect to each Mortgage Loan and shall make
available for inspection by any Purchaser or its designee the related Servicing
File during the time the Purchaser retains ownership of a Mortgage Loan and
thereafter in accordance with applicable laws and regulations.


In addition to the foregoing, Company shall provide to any supervisory agents or
examiners that regulate Purchaser, including but not limited to, the OTS, the
FDIC and other similar entities, access, during normal business hours, upon
reasonable advance notice to Company and without cost to Company or such
supervisory agents or examiners, to any documentation regarding the Mortgage
Loans that may be required by any applicable regulator.


Section 2.06. Transfer of Mortgage Loans.


The Company shall keep at its servicing office books and records in which,
subject to such reasonable regulations as it may prescribe, the Company shall
note transfers of Mortgage Loans. No transfer of a Mortgage Loan may be made
unless such transfer is in compliance with the terms hereof. For the purposes of
this Agreement, the Company shall be under no obligation to deal with any person
with respect to this Agreement or any Mortgage Loan unless a notice of the
transfer of such Mortgage Loan has been delivered to the Company in accordance
with this Section 2.06 and the books and records of the Company show such person
as the owner of the Mortgage Loan. The Purchaser may, subject to the terms of
this Agreement, sell and transfer one or more of the Mortgage Loans, provided,
however, that the transferee will not be deemed to be a Purchaser hereunder
binding upon the Company unless such transferee shall agree in writing to be
bound by the terms of this Agreement and an original counterpart of the
instrument of transfer in an Assignment and Assumption of this Agreement
substantially in the form of Exhibit D hereto executed by the transferee shall
have been delivered to the Company. The Purchaser also shall advise the Company
of the transfer. Upon receipt of notice of the transfer, the Company shall mark
its books and records to reflect the ownership of the Mortgage Loans of such
assignee, and the previous Purchaser shall be released from its obligations
hereunder with respect to the Mortgage Loans sold or transferred.


Section 2.07 Delivery of Mortgage Loan Documents.


The Company shall deliver and release to the Purchaser or its designee the
Mortgage Loan Documents in accordance with the terms of this Agreement and the
related Term Sheet. The documents enumerated as items (1), (2), (3), (4), (5),
(6), (7), (8), (9) and (16) in Exhibit A hereto shall be delivered by the
Company to the Purchaser or its designee no later than three (3) Business Days
prior to the related Closing Date pursuant to a bailee letter agreement. All
other documents in Exhibit A hereto, together with all other documents executed
in connection with the Mortgage Loan that Company may have in its possession,
shall be retained by the Company in trust for the Purchaser. If the Company
cannot deliver the original recorded Mortgage Loan Documents or the original
policy of title insurance, including riders and endorsements thereto, on the
related Closing Date, the Company shall, promptly upon receipt thereof and in
any case not later than 120 days from the related Closing Date, deliver such
original documents, including original recorded documents, to the Purchaser or
its designee (unless the Company is delayed in making such delivery by reason of
the fact that such documents shall not have been returned by the appropriate
recording office). If delivery is not completed within 120 days solely due to
delays in making such delivery by reason of the fact that such documents shall
not have been returned by the appropriate recording office, Company shall
deliver such document to Purchaser, or its designee, within such time period as
specified in a Company's Officer's Certificate. In the event that documents have
not been received by the date specified in the Company's Officer's Certificate,
a subsequent Company's Officer's Certificate shall be delivered by such date
specified in the prior Company's Officer's Certificate, stating a revised date
for receipt of documentation. The procedure shall be repeated until the
documents have been received and delivered. If delivery is not completed within
180 days solely due to delays in making such delivery by reason of the fact that
such documents shall not have been returned by the appropriate recording office,
the Company shall continue to use its best efforts to effect delivery as soon as
possible thereafter, provided that if such documents are not delivered by the
270th day from the date of the related Closing Date, the Company shall
repurchase the related Mortgage Loans at the Repurchase Price in accordance with
Section 3.03 hereof.


The Company shall pay all initial recording fees, if any, for the assignments of
mortgage and any other fees in connection with the transfer of all original
documents to the Purchaser or its designee. Company shall prepare, in recordable
form, all assignments of mortgage necessary to assign the Mortgage Loans to
Purchaser, or its designee. Company shall be responsible for recording the
assignments of mortgage.


Company shall provide an original or duplicate original of the title insurance
policy to Purchaser or its designee within ninety (90) days of the receipt of
the recorded documents (required for issuance of such policy) from the
applicable recording office.


Any review by the Purchaser, or its designee, of the Mortgage Files shall in no
way alter or reduce the Company's obligations hereunder.


If the Purchaser or its designee discovers any defect with respect to a Mortgage
File, the Purchaser shall, or shall cause its designee to, give written
specification of such defect to the Company which may be given in the exception
report or the certification delivered pursuant to this Section 2.07, or
otherwise in writing and the Company shall cure or repurchase such Mortgage Loan
in accordance with Section 3.03.


The Company shall forward to the Purchaser, or its designee, original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into in accordance with Section 4.01 or 6.01 within one
week of their execution; provided, however, that the Company shall provide the
Purchaser, or its designee, with a certified true copy of any such document
submitted for recordation within one week of its execution, and shall provide
the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within sixty (60) days of its submission for
recordation.


From time to time the Company may have a need for Mortgage Loan Documents to be
released from Purchaser, or its designee. Purchaser shall, or shall cause its
designee, upon the written request of the Company, within ten (10) Business
Days, deliver to the Company, any requested documentation previously delivered
to Purchaser as part of the Mortgage File, provided that such documentation is
promptly returned to Purchaser, or its designee, when the Company no longer
requires possession of the document, and provided that during the time that any
such documentation is held by the Company, such possession is in trust for the
benefit of Purchaser. Company shall indemnify Purchaser, and its designee, from
and against any and all losses, claims, damages, penalties, fines, forfeitures,
costs and expenses (including court costs and reasonable attorney's fees)
resulting from or related to the loss, damage, or misplacement of any
documentation delivered to Company pursuant to this paragraph.


Section 2.08 Quality Control Procedures.


The Company must have an internal quality control program that verifies, on a
regular basis, the existence and accuracy of the legal documents, credit
documents, property appraisals, and underwriting decisions. The program must be
capable of evaluating and monitoring the overall quality of its loan production
and servicing activities. The program is to ensure that the Mortgage Loans are
originated and serviced in accordance with prudent mortgage banking practices
and accounting principles; guard against dishonest, fraudulent, or negligent
acts; and guard against errors and omissions by officers, employees, or other
authorized persons.


Section 2.09 Near-term Principal Prepayments in Full; Near Term Payment Defaults


In the event any Principal Prepayment in full is made by a Mortgagor on or prior
to three months after the related Closing Date, the Company shall remit to the
Purchaser an amount equal to the excess, if any, of the Purchase Price
Percentage over par multiplied by the amount of such Principal Prepayment in
full. Such remittance shall be made by the Company to Purchaser not later than
five (5) Business Days after notice to the Company.


In the event either of the first three (3) scheduled Monthly Payments which are
due under any Mortgage Loan after the related Cut-off Date are not made during
the month in which such Monthly Payments are due, then not later than five (5)
Business Days after notice to the Company by Purchaser (and at Purchaser’s sole
option), the Company, shall repurchase such Mortgage Loan from the Purchaser
pursuant to the repurchase provisions contained in this Subsection 3.03.


Section 2.10  Modification of Obligations. 


Purchaser may, without any notice to Company, extend, compromise, renew,
release, change, modify, adjust or alter, by operation of law or otherwise, any
of the obligations of the Mortgagors or other persons obligated under a Mortgage
Loan without releasing or otherwise affecting the obligations of Company under
this Agreement, or with respect to such Mortgage Loan, except to the extent
Purchaser’s extension, compromise, release, change, modification, adjustment, or
alteration affects Company’s ability to collect the Mortgage Loan or realize on
the security of the Mortgage, but then only to the extent such action has such
effect.
 
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF
THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS


Section 3.01 Representations and Warranties of the Company.


Each the Seller and Servicer represents, warrants and covenants to the Purchaser
that, as of the related Closing Date or as of such date specifically provided
herein:


(a) The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Kansas and has all licenses necessary to
carry out its business as now being conducted, and is licensed and qualified to
transact business in and is in good standing under the laws of each state in
which any Mortgaged Property is located or is otherwise exempt under applicable
law from such licensing or qualification or is otherwise not required under
applicable law to effect such licensing or qualification and no demand for such
licensing or qualification has been made upon such Company by any such state,
and in any event such Company is in compliance with the laws of any such state
to the extent necessary to ensure the enforceability of each Mortgage Loan and
the servicing of the Mortgage Loans in accordance with the terms of this
Agreement. The Servicer is a wholly owned subsidiary of the Seller;
 
(b) The Company has the full power and authority and legal right to hold,
transfer and convey each Mortgage Loan, to sell each Mortgage Loan and to
execute, deliver and perform, and to enter into and consummate all transactions
contemplated by this Agreement and the related Term Sheet and to conduct its
business as presently conducted, has duly authorized the execution, delivery and
performance of this Agreement and the related Term Sheet and any agreements
contemplated hereby, has duly executed and delivered this Agreement and the
related Term Sheet, and any agreements contemplated hereby, and this Agreement
and the related Term Sheet and each Assignment to the Purchaser and any
agreements contemplated hereby, constitutes a legal, valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
and all requisite corporate action has been taken by the Company to make this
Agreement and the related Term Sheet and all agreements contemplated hereby
valid and binding upon the Company in accordance with their terms;


(c) Neither the execution and delivery of this Agreement and the related Term
Sheet, nor the origination or purchase of the Mortgage Loans by the Company, the
sale of the Mortgage Loans to the Purchaser, the consummation of the
transactions contemplated hereby, or the fulfillment of or compliance with the
terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms, conditions or provisions of the Company's charter or
by-laws or materially conflict with or result in a material breach of any of the
terms, conditions or provisions of any legal restriction or any agreement or
instrument to which the Company is now a party or by which it is bound, or
constitute a default or result in an acceleration under any of the foregoing, or
result in the material violation of any law, rule, regulation, order, judgment
or decree to which the Company or its properties are subject, or impair the
ability of the Purchaser to realize on the Mortgage Loans.


(d) There is no litigation, suit, proceeding or investigation pending or, to the
best of Company’s knowledge, threatened, or any order or decree outstanding,
with respect to the Company which, either in any one instance or in the
aggregate, is reasonably likely to have a material adverse effect on the sale of
the Mortgage Loans, the execution, delivery, performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably likely to have
a material adverse effect on the financial condition of the Company.


(e) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Company of or compliance by the Company with this Agreement or the related Term
Sheet, or the sale of the Mortgage Loans and delivery of the Mortgage Files to
the Purchaser or the consummation of the transactions contemplated by this
Agreement or the related Term Sheet, except for consents, approvals,
authorizations and orders which have been obtained;


(f) The consummation of the transactions contemplated by this Agreement or the
related Term Sheet is in the ordinary course of business of the Company and
Company, and the transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages by the Company pursuant to this Agreement or the related Term
Sheet are not subject to bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction;


(g) The origination and servicing practices used by the Company and any prior
originator or servicer with respect to each Mortgage Note and Mortgage have been
legal and in accordance with applicable laws and regulations and the Mortgage
Loan Documents, and in all material respects proper and prudent in the mortgage
origination and servicing business. Each Mortgage Loan has been serviced in all
material respects with Accepted Servicing Practices. With respect to escrow
deposits and payments that the Company, on behalf of an investor, is entitled to
collect, all such payments are in the possession of, or under the control of,
the Company, and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All escrow
payments have been collected in full compliance with state and federal law and
the provisions of the related Mortgage Note and Mortgage. As to any Mortgage
Loan that is the subject of an escrow, escrow of funds is not prohibited by
applicable law and has been established in an amount sufficient to pay for every
escrowed item that remains unpaid and has been assessed but is not yet due and
payable. No escrow deposits or other charges or payments due under the Mortgage
Note have been capitalized under any Mortgage or the related Mortgage Note;


(h) The Company used no selection procedures that identified the Mortgage Loans
as being less desirable or valuable than other comparable mortgage loans in the
Company's portfolio at the related Cut-off Date;


(i) The Company will treat the sale of the Mortgage Loans to the Purchaser as a
sale for reporting and accounting purposes and, to the extent appropriate, for
federal income tax purposes;


(j) Company is an approved seller/servicer of residential mortgage loans for
Fannie Mae, FHLMC and HUD, with such facilities, procedures and personnel
necessary for the sound servicing of such mortgage loans. The Company is duly
qualified, licensed, registered and otherwise authorized under all applicable
federal, state and local laws, and regulations, if applicable, meets the minimum
capital requirements set forth by the OCC, and is in good standing to sell
mortgage loans to and service mortgage loans for Fannie Mae and FHLMC and no
event has occurred which would make Company unable to comply with eligibility
requirements or which would require notification to either Fannie Mae or FHLMC;


(k) The Company does not believe, nor does it have any cause or reason to
believe, that it cannot perform each and every covenant contained in this
Agreement or the related Term Sheet. The Company is solvent and the sale of the
Mortgage Loans will not cause the Company to become insolvent. The sale of the
Mortgage Loans is not undertaken with the intent to hinder, delay or defraud any
of the Company's creditors;


(l) No statement, tape, diskette, form, report or other document prepared by, or
on behalf of, Company pursuant to this Agreement or the related Term Sheet or in
connection with the transactions contemplated hereby, contains or will contain
any statement that is or will be inaccurate or misleading in any material
respect;


(m)  The Company acknowledges and agrees that the Servicing Fee represents
reasonable compensation for performing such services and that the entire
Servicing Fee shall be treated by the Company, for accounting and tax purposes,
as compensation for the servicing and administration of the Mortgage Loans
pursuant to this Agreement. In the opinion of Company, the consideration
received by Company upon the sale of the Mortgage Loans to Purchaser under this
Agreement and the related Term Sheet constitutes fair consideration for the
Mortgage Loans under current market conditions.


(n)  Company has delivered to the Purchaser financial statements of its parent,
for its last two complete fiscal years. All such financial information fairly
presents the pertinent results of operations and financial position for the
period identified and has been prepared in accordance with GAAP consistently
applied throughout the periods involved, except as set forth in the notes
thereto. There has been no change in the business, operations, financial
condition, properties or assets of the Company since the date of the Company’s
financial information that would have a material adverse effect on its ability
to perform its obligations under this Agreement;


(o)  The Company has not dealt with any broker, investment banker, agent or
other person that may be entitled to any commission or compensation in
connection with the sale of the Mortgage Loans;


Section 3.02 Representations and Warranties as to Individual Mortgage Loans.


References in this Section to percentages of Mortgage Loans refer in each case
to the percentage of the aggregate Stated Principal Balance of the Mortgage
Loans as of the related Cut-off Date, based on the outstanding Stated Principal
Balances of the Mortgage Loans as of the related Cut-off Date, and giving effect
to scheduled Monthly Payments due on or prior to the related Cut-off Date,
whether or not received. References to percentages of Mortgaged Properties
refer, in each case, to the percentages of expected aggregate Stated Principal
Balances of the related Mortgage Loans (determined as described in the preceding
sentence). The Company hereby represents and warrants to the Purchaser, as to
each Mortgage Loan, as of the related Closing Date as follows:


   (a) The information set forth in the Mortgage Loan Schedule attached to the
related Term Sheet is true, complete and correct in all material respects as of
the related Cut-Off Date;


(b) The Mortgage creates a valid, subsisting and enforceable first lien or a
first priority ownership interest in an estate in fee simple in real property
securing the related Mortgage Note subject to principles of equity, bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors;


(c) All payments due prior to the related Cut-off Date for such Mortgage Loan
have been made as of the related Closing Date; the Mortgage Loan has not been
dishonored; there are no material defaults under the terms of the Mortgage Loan;
the Company has not advanced its own funds, or induced, solicited or knowingly
received any advance of funds from a party other than the owner of the Mortgaged
Property subject to the Mortgage, directly or indirectly, for the payment of any
amount required by the Mortgage Loan. As of the related Closing Date, all of the
Mortgage Loans will have an actual interest paid to date of their related
Cut-off Date(or later) and will be due for the scheduled monthly payment next
succeeding the Cut-off Date (or later), as evidenced by a posting to Company's
servicing collection system. No payment under any Mortgage Loan is delinquent as
of the related Closing Date nor has any scheduled payment been delinquent at any
time during the twelve (12) months prior to the month of the related Closing
Date. For purposes of this paragraph, a Mortgage Loan will be deemed delinquent
if any payment due thereunder was not paid by the Mortgagor in the month such
payment was due;


(d) There are no defaults by Company in complying with the terms of the
Mortgage, and all taxes, governmental assessments, insurance premiums, water,
sewer and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid, or escrow funds have been established in an
amount sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;


(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded to the extent any such recordation is required by law, or,
necessary to protect the interest of the Purchaser. No instrument of waiver,
alteration or modification has been executed except in connection with a
modification agreement and which modification agreement is part of the Mortgage
File and the terms of which are reflected in the related Mortgage Loan Schedule,
and no Mortgagor has been released, in whole or in part, from the terms thereof
except in connection with an assumption agreement and which assumption agreement
is part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;


(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and as of the related Closing Date the
Mortgagor was not a debtor in any state or federal bankruptcy or insolvency
proceeding;


(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by a Qualified Insurer, against loss by fire, hazards of
extended coverage and such other hazards as are provided for in the Fannie Mae
or FHLMC Guide, as well as all additional requirements set forth in Section 4.10
of this Agreement. All such standard hazard policies are in full force and
effect and contain a standard mortgagee clause naming the Company and its
successors in interest and assigns as loss payee and such clause is still in
effect and all premiums due thereon have been paid. If required by the Flood
Disaster Protection Act of 1973, as amended, the Mortgage Loan is covered by a
flood insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to Fannie Mae or FHLMC
requirements, as well as all additional requirements set forth in Section 4.10
of this Agreement. Such policy was issued by a Qualified Insurer. The Mortgage
obligates the Mortgagor thereunder to maintain all such insurance at the
Mortgagor's cost and expense, and on the Mortgagor's failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor. Neither the Company (nor any prior originator or servicer of any of
the Mortgage Loans) nor any Mortgagor has engaged in any act or omission which
has impaired or would impair the coverage of any such policy, the benefits of
the endorsement provided for herein, or the validity and binding effect of
either;


(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with in all material
respects. None of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) classified and/or defined as a “high cost”,
"covered", or “predatory” loan under any other state, federal or local law or
regulation or ordinance, including, but not limited to, the States of Georgia
and North Carolina and the City of New York. The Company maintains, and shall
maintain, evidence of such compliance as required by applicable law or
regulation and shall make such evidence available for inspection at the
Company's office during normal business hours upon reasonable advance notice;


(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
The Company has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has the Company waived any default resulting from any action
or inaction by the Mortgagor;


(j) The Mortgage is a valid, subsisting, enforceable and perfected first lien on
the Mortgaged Property, including all buildings on the Mortgaged Property and
all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note's original principal balance subject to principles of equity,
bankruptcy, insolvency and other laws of general application affecting the
rights of creditors. The Mortgage and the Mortgage Note do not contain any
evidence of any security interest or other interest or right thereto. Such lien
is free and clear of all adverse claims, liens and encumbrances having priority
over the first lien of the Mortgage subject only to (1) the lien of
non-delinquent current real property taxes and assessments not yet due and
payable, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording which are
acceptable to mortgage lending institutions generally and either (A) which are
referred to in the lender’s title insurance policy delivered to the originator
or otherwise considered in the appraisal made for the originator of the Mortgage
Loan, or (B) which do not adversely affect the residential use or Appraised
Value of the Mortgaged Property as set forth in such appraisal, and (3) other
matters to which like properties are commonly subject which do not individually
or in the aggregate materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, subsisting, enforceable and
perfected first lien and first priority security interest on the property
described therein, and the Company has the full right to sell and assign the
same to the Purchaser;


(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to principles of equity,
bankruptcy, insolvency and other laws of general application affecting the
rights of creditors, and the Company has taken all action necessary to transfer
such rights of enforceability to the Purchaser. All parties to the Mortgage Note
and the Mortgage had the legal capacity to enter into the Mortgage Loan and to
execute and deliver the Mortgage Note and the Mortgage. The Mortgage Loan
Documents are on forms acceptable to Fannie Mae and FHLMC. The Mortgage Note and
the Mortgage have been duly and properly executed by such parties. No fraud,
error, omission, misrepresentation, negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of Company or the
Mortgagor, or on the part of any other party involved in the origination or
servicing of the Mortgage Loan. The proceeds of the Mortgage Loan have been
fully disbursed and there is no requirement for future advances thereunder, and
any and all requirements as to completion of any on-site or off-site
improvements and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor is
not entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;


(l) The Company is the sole owner and holder of the Mortgage Loan and the
indebtedness evidenced by the Mortgage Note. Upon the sale of the Mortgage Loan
to the Purchaser, the Company will retain the Mortgage File or any part thereof
with respect thereto not delivered to the Purchaser or the Purchaser’s designee
in trust only for the purpose of servicing and supervising the servicing of the
Mortgage Loan. Immediately prior to the transfer and assignment to the
Purchaser, the Mortgage Loan, including the Mortgage Note and the Mortgage, were
not subject to an assignment, sale or pledge to any person other than Purchaser,
and the Company had good and marketable title to and was the sole owner thereof
and had full right to transfer and sell the Mortgage Loan to the Purchaser free
and clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest and has the full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to this Agreement and following the sale of the Mortgage
Loan, the Purchaser will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in this Agreement. After the related Closing Date,
the Company will not have any right to modify or alter the terms of the sale of
the Mortgage Loan and the Company will not have any obligation or right to
repurchase the Mortgage Loan or substitute another Mortgage Loan, except as
provided in this Agreement, or as otherwise agreed to by the Company and the
Purchaser;


(m) Each Mortgage Loan is covered by an ALTA lender's title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or FHLMC (including adjustable rate endorsements), issued by a title insurer
acceptable to Fannie Mae or FHLMC and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in (j)(1), (2) and (3) above) the Company, its successors
and assigns, as to the first priority lien of the Mortgage in the original
principal amount of the Mortgage Loan and against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment in the Mortgage Interest Rate and Monthly
Payment. Where required by state law or regulation, the Mortgagor has been given
the opportunity to choose the carrier of the required mortgage title insurance.
The Company, its successors and assigns, is the sole insured of such lender's
title insurance policy, such title insurance policy has been duly and validly
endorsed to the Purchaser or the assignment to the Purchaser of the Company's
interest therein does not require the consent of or notification to the insurer
and such lender's title insurance policy is in full force and effect and will be
in full force and effect upon the consummation of the transactions contemplated
by this Agreement. No claims have been made under such lender's title insurance
policy, and no prior holder or servicer of the related Mortgage, including the
Company, nor any Mortgagor, has done, by act or omission, anything which would
impair the coverage of such lender's title insurance policy;


(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither the Company, nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;


(o) There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such liens) affecting the related Mortgaged Property which are or may be
liens prior to or equal to the lien of the related Mortgage;


(p) All improvements subject to the Mortgage which were considered in
determining the appraised value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;


(q) Each Mortgage Loan was originated by or for the Company pursuant to, and
conforms with, the Company’s underwriting guidelines attached as Exhibit H
hereto. The Mortgage Loan bears interest at an adjustable rate (if applicable)
as set forth in the related Mortgage Loan Schedule, and Monthly Payments under
the Mortgage Note are due and payable on the first day of each month. The
Mortgage contains the usual and enforceable provisions of the Company at the
time of origination for the acceleration of the payment of the unpaid principal
amount of the Mortgage Loan if the related Mortgaged Property is sold without
the prior consent of the mortgagee thereunder;


(r) The Mortgaged Property is not subject to any material damage. At origination
of the Mortgage Loan there was not, since origination of the Mortgage Loan there
has not been, and there currently is no proceeding pending for the total or
partial condemnation of the Mortgaged Property. The Company has not received
notification that any such proceedings are scheduled to commence at a future
date;


(s) The related Mortgage contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee's sale, and (2) otherwise by judicial foreclosure. There is
no homestead or other exemption available to the Mortgagor which would interfere
with the right to sell the Mortgaged Property at a trustee's sale or the right
to foreclose the Mortgage;


(t) If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses, except as may be required by local law, are or will become payable by
the Purchaser to the trustee under the deed of trust, except in connection with
a trustee's sale or attempted sale after default by the Mortgagor;


(u) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, approved by the Company, who had no interest, direct or
indirect, in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser both satisfy the requirements of
Fannie Mae or FHLMC and Title XI of the Federal Institutions Reform, Recovery,
and Enforcement Act of 1989 and the regulations promulgated thereunder, all as
in effect on the date the Mortgage Loan was originated. The appraisal is in a
form acceptable to Fannie Mae or FHLMC;


(v) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;


(w) The related Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage and the security interest of any
applicable security agreement or chattel mortgage referred to above and such
collateral does not serve as security for any other obligation;


(x) The Mortgagor has received and has executed, where applicable, all
disclosure materials required by applicable law with respect to the making of
such mortgage loans;


(y) The Mortgage Loan does not contain balloon or "graduated payment" features.
Unless otherwise indicated on the related Mortgage Loan Schedule, no Mortgage
Loan is subject to a buydown agreement or contains any buydown provision;


(z) The Mortgagor is not in bankruptcy and, the Mortgagor is not insolvent and
the Company has no knowledge of any circumstances or conditions with respect to
the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor's credit
standing that could reasonably be expected to cause investors to regard the
Mortgage Loan as an unacceptable investment, cause the Mortgage Loan to become
delinquent, or materially adversely affect the value or marketability of the
Mortgage Loan;


(aa) Each Mortgage Loan bears interest based upon a thirty (30) day month and a
three hundred and sixty (360) day year. The Mortgage Loans have an original term
to maturity of not more than thirty (30) years, with interest payable in arrears
on the first day of each month. As to each adjustable rate Mortgage Loan, on
each applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to
equal the sum of the Index, plus the applicable Margin; provided, that the
Mortgage Interest Rate, on each applicable Adjustment Date, will not increase by
more than the Initial Rate Cap or Periodic Rate Cap, as applicable. Over the
term of each adjustable rate Mortgage Loan, the Mortgage Interest Rate will not
exceed such Mortgage Loan's Lifetime Rate Cap. None of the Mortgage Loans are
“interest-only” Mortgage Loans or “negative amortization” Mortgage Loans. With
respect to each adjustable rate Mortgage Loan, each Mort-gage Note requires a
monthly payment which is suffi-cient (a) during the period prior to the first
adjust-ment to the Mortgage Interest Rate, to fully amortize the original
principal balance over the original term thereof and to pay interest at the
related Mortgage Interest Rate, and (b) during the period following each
Adjust-ment Date, to fully amortize the outstanding principal balance as of the
first day of such period over the then remaining term of such Mortgage Note and
to pay interest at the related Mortgage Interest Rate. With respect to each
adjustable rate Mortgage Loan, the Mortgage Note provides that when the Mortgage
Interest Rate changes on an Adjustment Date, the then outstanding principal
balance will be reamortized over the remaining life of the Mortgage Loan. No
Mortgage Loan contains terms or provi-sions which would result in negative
amortization. None of the Mortgage Loans contain a conversion feature which
would cause the Mortgage Loan interest rate to convert to a fixed interest rate.
None of the Mortgage Loans are considered agricultural loans;


(bb) (INTENTIONALLY LEFT BLANK)


(cc) (INTENTIONALLY LEFT BLANK)


(dd) (INTENTIONALLY LEFT BLANK)
 
(ee) (INTENTIONALLY LEFT BLANK)


(ff) (INTENTIONALLY LEFT BLANK)


(gg) (INTENTIONALLY LEFT BLANK)


(hh) In the event the Mortgage Loan had an LTV at origination greater than
80.00%, the excess of the principal balance of the Mortgage Loan over 75.0% of
the Appraised Value of the Mortgaged Property with respect to a Refinanced
Mortgage Loan, or the lesser of the Appraised Value or the purchase price of the
Mortgaged Property with respect to a purchase money Mortgage Loan was insured as
to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified
Insurer. No Mortgage Loan has an LTV over 95%. All provisions of such Primary
Mortgage Insurance Policy have been and are being complied with, such policy is
in full force and effect, and all premiums due thereunder have been paid. No
Mortgage Loan requires payment of such premiums, in whole or in part, by the
Purchaser. No action, inaction, or event has occurred and no state of facts
exists that has, or will result in the exclusion from, denial of, or defense to
coverage. Any Mortgage Loan subject to a Primary Mortgage Insurance Policy
obligates the Mortgagor thereunder to maintain the Primary Mortgage Insurance
Policy, subject to state and federal law, and to pay all premiums and charges in
connection therewith. No action has been taken or failed to be taken, on or
prior to the Closing Date which has resulted or will result in an exclusion
from, denial of, or defense to coverage under any Primary Mortgage Insurance
Policy (including, without limitation, any exclusions, denials or defenses which
would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of
actions, representations, errors, omissions, negligence, or fraud of the Company
or the Mortgagor, or for any other reason under such coverage; The mortgage
interest rate for the Mortgage Loan as set forth on the related Mortgage Loan
Schedule is net of any such insurance premium. None of the Mortgage Loans are
subject to “lender-paid” mortgage insurance;
 
(ii) The Assignment is in recordable form and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located;


(jj) Unless otherwise indicated on the related Mortgage Loan Schedule, none of
the Mortgage Loans are secured by an interest in a leasehold estate. The
Mortgaged Property is located in the state identified in the related Mortgage
Loan Schedule and consists of a single parcel of real property with a detached
single family residence erected thereon, or a townhouse, or a two-to four-family
dwelling, or an individual condominium unit in a condominium project, or an
individual unit in a planned unit development or a de minimis planned unit
development, provided, however, that no residence or dwelling is a single parcel
of real property with a manufactured home not affixed to a permanent foundation,
or a mobile home. Any non-warrantable condominium unit, condominium unit or
planned unit development conforms with the Company’s underwriting guidelines. As
of the date of origination, no portion of any Mortgaged Property was used for
commercial purposes, and since the Origination Date, no portion of any Mortgaged
Property has been, or currently is, used for commercial purposes;


(kk) Payments on the Mortgage Loan commenced no more than sixty (60) days after
the funds were disbursed in connection with the Mortgage Loan. The Mortgage Note
is payable on the first day of each month in monthly installments of principal
and interest, which installments are subject to change due to the adjustments to
the Mortgage Interest Rate on each Adjustment Date, with interest calculated and
payable in arrears. Each of the Mortgage Loans will amortize fully by the stated
maturity date, over an original term of not more than thirty years from
commencement of amortization;


(ll) As of the Closing Date of the Mortgage Loan, the Mortgage Property was
lawfully occupied under applicable law, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities;


(mm) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and the Company has not received any
notice of any environmental hazard on the Mortgaged Property and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property;


(nn) The Mortgagor has not notified the Company, and the Company has no
knowledge of any relief requested or allowed to the Mortgagor under the
Soldiers' and Sailors' Civil Relief Act of 1940;


(oo)  No Mortgage Loan is a construction or rehabilitation Mortgage Loan or was
made to facilitate the trade-in or exchange of a Mortgaged Property;


(pp) The Mortgagor for each Mortgage Loan is a natural person;


(qq) None of the Mortgage Loans are Co-op Loans; 


(rr)  With respect to each Mortgage Loan that has a prepayment penalty feature,
each such prepayment penalty is enforceable and will be enforced by the Company
and each prepayment penalty is permitted pursuant to federal, state and local
law. No Mortgage Loan will impose a prepayment penalty for a term in excess of
five years from the date such Mortgage Loan was originated. Except as otherwise
set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that
contains a prepayment penalty, such prepayment penalty is at least equal to the
lesser of (A) the maximum amount permitted under applicable law and (B) six
months interest at the related Mortgage Interest Rate on the amount prepaid in
excess of 20% of the original principal balance of such Mortgage Loan;


(ss)  With respect to each Mortgage Loan either (i) the fair market value of the
Mortgaged Property securing such Mortgage Loan was at least equal to 80 percent
of the original principal balance of such Mortgage Loan at the time such
Mortgage Loan was originated or (ii) (a) the Mortgage Loan is only secured by
the Mortgage Property and (b) substantially all of the proceeds of such Mortgage
Loan were used to acquire or to improve or protect the Mortgage Property. For
the purposes of the preceding sentence, if the Mortgage Loan has been
significantly modified other than as a result of a default or a reasonable
foreseeable default, the modified Mortgage Loan will be viewed as having been
originated on the date of the modification;


(tt) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;


(uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of
the Mortgaged Properties are timeshares;


(vv) All of the terms of the Mortgage pertaining to interest rate adjustments,
payment adjustments and adjustments of the outstanding principal balance are
enforceable, all such adjustments have been properly made, including the mailing
of required notices, and such adjustments do not and will not affect the
priority of the Mortgage lien. With respect to each Mortgage Loan which has
passed its initial Adjustment Date, Company has performed an audit of the
Mortgage Loan to determine whether all interest rate adjustments have been made
in accordance with the terms of the Mortgage Note and Mortgage; and


(ww) Each Mortgage Note, each Mortgage, each Assignment and any other documents
required pursuant to this Agreement to be delivered to the Purchaser or its
designee, or its assignee for each Mortgage Loan, have been, on or before the
related Closing Date, delivered to the Purchaser or its designee, or its
assignee.


Section 3.03 Repurchase; Substitution.


It is understood and agreed that the representations and warranties set forth in
Sections 3.01 and 3.02 shall survive the sale of the Mortgage Loans and delivery
of the Mortgage Loan Documents to the Purchaser, or its designee, and shall
inure to the benefit of the Purchaser, notwithstanding any restrictive or
qualified endorsement on any Mortgage Note or Assignment or the examination, or
lack of examination, of any Mortgage File. Upon discovery by either the Company
or the Purchaser of a breach of any of the foregoing representations and
warranties which materially and adversely affects the value of the Mortgage
Loans or the interest of the Purchaser in any Mortgage Loan, the party
discovering such breach shall give prompt written notice to the other. The
Company shall have a period of sixty (60) days from the earlier of its discovery
or its receipt of notice of any such breach within which to correct or cure such
breach. The Company hereby covenants and agrees that if any such breach is not
corrected or cured within such sixty day period, the Company shall, at the
Purchaser's option and not later than ninety (90) days of its discovery or its
receipt of notice of such breach, repurchase such Mortgage Loan at the
Repurchase Price or, with the Purchaser's prior consent and at Purchaser’s sole
option, substitute a Mortgage Loan as provided below. In the event that any such
breach shall involve any representation or warranty set forth in Section 3.01,
and such breach is not cured within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach, all Mortgage Loans shall,
at the option of the Purchaser, be repurchased by the Company at the Repurchase
Price. Any such repurchase shall be accomplished by wire transfer of immediately
available funds to Purchaser in the amount of the Repurchase Price.


If the Company is required to repurchase any Mortgage Loan pursuant to this
Section 3.03, the Company may, with the Purchaser's prior consent and at
Purchaser’s sole option, within ninety (90) days from the related Closing Date,
remove such defective Mortgage Loan from the terms of this Agreement and
substitute another mortgage loan for such defective Mortgage Loan, in lieu of
repurchasing such defective Mortgage Loan. Any substitute Mortgage Loan is
subject to Purchaser acceptability. Any substituted Loans will comply with the
representations and warranties set forth in this Agreement as of the
substitution date


The Company shall amend the related Mortgage Loan Schedule to reflect the
withdrawal of the removed Mortgage Loan from this Agreement and the substitution
of such substitute Mortgage Loan therefor. Upon such amendment, the Purchaser
shall review the Mortgage File delivered to it relating to the substitute
Mortgage Loan. In the event of such a substitution, accrued interest on the
substitute Mortgage Loan for the month in which the substitution occurs and any
Principal Prepayments made thereon during such month shall be the property of
the Purchaser and accrued interest for such month on the Mortgage Loan for which
the substitution is made and any Principal Prepayments made thereon during such
month shall be the property of the Company. The principal payment on a
substitute Mortgage Loan due on the Due Date in the month of substitution shall
be the property of the Company and the principal payment on the Mortgage Loan
for which the substitution is made due on such date shall be the property of the
Purchaser.


For any month in which the Company is permitted to substitute one or more
substitute Mortgage Loans, the Company will determine the amount (if any) by
which the aggregate Stated Principal Balance (after application of the principal
portion of all scheduled payments due in the month of substitution) of all the
substitute Mortgage Loans in the month of substitution is less then the
aggregate Stated Principal Balance (after application of the principal portion
of the scheduled payment due in the month of substitution) of the such replaced
Mortgage Loan. An amount equal to the aggregate of such deficiencies described
in the preceding sentence for any Remittance Date shall be deposited into the
Custodial Account by the Company on the related Determination Date in the month
following the calendar month during which the substitution occurred.


It is understood and agreed that the obligation of the Company set forth in this
Section 3.03 to cure, repurchase or substitute for a defective Mortgage Loan,
and to indemnify Purchaser pursuant to Section 8.01, constitute the sole
remedies of the Purchaser respecting a breach of the foregoing representations
and warranties. If the Company fails to repurchase or substitute for a defective
Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective
Mortgage Loan to Purchaser's reasonable satisfaction in accordance with this
Section 3.03, or to indemnify Purchaser pursuant to Section 8.01, that failure
shall be an Event of Default and the Purchaser shall be entitled to pursue all
remedies available in this Agreement as a result thereof. No provision of this
paragraph shall affect the rights of the Purchaser to terminate this Agreement
for cause, as set forth in Sections 10.01 and 11.01.


Any cause of action against the Company relating to or arising out of the breach
of any representations and warranties made in Sections 3.01 and 3.02 shall
accrue as to any Mortgage Loan upon (i) the earlier of discovery of such breach
by the Company or notice thereof by the Purchaser to the Company, (ii) failure
by the Company to cure such breach or repurchase such Mortgage Loan as specified
above, and (iii) demand upon the Company by the Purchaser for compliance with
this Agreement.


In the event that any Mortgage Loan is held by a REMIC, notwithstanding any
contrary provision of this Agreement, with respect to any Mortgage Loan that is
not in default or as to which no default is imminent, no substitution pursuant
to Subsection 3.03 shall be made after the applicable REMIC's "start up day" (as
defined in Section 860G(a) (9) of the Code), unless the Company has obtained an
Opinion of Counsel to the effect that such substitution will not (i) result in
the imposition of taxes on "prohibited transactions" of such REMIC (as defined
in Section 860F of the Code) or otherwise subject the REMIC to tax, or (ii)
cause the REMIC to fail to qualify as a REMIC at any time.


Section 3.04 Representations and Warranties of the Purchaser.
 
The Purchaser represents, warrants and convenants to the Company that, as of the
related Closing Date or as of such date specifically provided herein:


(a)  The Purchaser is a corporation, dully organized validly existing and in
good standing under the laws of the State of Delaware and is qualified to
transact business in, is in good standing under the laws of, and possesses all
licenses necessary for the conduct of its business in, each state in which any
Mortgaged Property is located or is otherwise except or not required under
applicable law to effect such qualification or license;


(b)  The Purchaser has full power and authority to hold each Mortgage Loan, to
purchase each Mortgage Loan pursuant to this Agreement and the related Term
Sheet and to execute, deliver and perform, and to enter into and consummate all
transactions contemplated by this Agreement and the related Term Sheet and to
conduct its business as presently conducted, has duly authorized the execution,
delivery and performance of this Agreement and the related Term Sheet, has duly
executed and delivered this Agreement and the related Term Sheet;


(c) None of the execution and delivery of this Agreement and the related Term
Sheet, the purchase of the Mortgage Loans, the consummation of the transactions
contemplated hereby, or the fulfillment of or compliance with the terms and
conditions of this Agreement and the related Term Sheet will conflict with any
of the terms, conditions or provisions of the Purchaser’s charter or by-laws or
materially conflict with or result in a material breach of any of the terms,
conditions or provisions of any legal restriction or any agreement or instrument
to which the Purchaser is now a party or by which it is bound, or constitute a
default or result in an acceleration under any of the foregoing, or result in
the material violation of any law, rule, regulation, order, judgment or decree
to which the Purchaser or its property is subject;


(d) There is no litigation pending or to the best of the Purchaser’s knowledge,
threatened with respect to the Purchaser which is reasonably likely to have a
material adverse effect on the purchase of the related Mortgage Loans, the
execution, delivery or enforceability of this Agreement and the related Term
Sheet, or which is reasonably likely to have a material adverse effect on the
financial condition of the Purchaser;


(e) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Purchaser of or compliance by the Purchaser with this Agreement and the related
Term Sheet, the purchase of the Mortgage Loans or the consummation of the
transactions contemplated by this Agreement and the related Term Sheet except
for consents, approvals, authorizations and orders which have been obtained;


(f) The consummation of the transactions contemplated by this Agreement and the
related Term Sheet is in the ordinary course of business of the Purchaser;


(h) The Purchaser will treat the purchase of the Mortgage Loans from the Company
as a purchase for reporting, tax and accounting purposes; and


(i) The Purchaser does not believe, nor does it have any cause or reason to
believe, that it cannot perform each and every of its covenants contained in
this Agreement and the related Term Sheet.


The Purchaser shall indemnify the Company and hold it harmless against any
claims, proceedings, losses, damages, penalties, fines, forfeitures, reasonable
and necessary legal fees and related costs, judgments, and other costs and
expenses resulting from a breach by the Purchaser of the representations and
warranties contained in this Section 3.04. It is understood and agreed that the
obligations of the Purchaser set forth in this Section 3.04 to indemnify the
Seller as provided herein constitute the sole remedies of the Seller respecting
a breach of the foregoing representations and warranties.





 
 

--------------------------------------------------------------------------------

 

ARTICLE IV


ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


Section 4.01 Company to Act as Servicer.


The Company, as independent contract servicer, shall service and administer the
Mortgage Loans in accordance with this Agreement and the related Term Sheet and
with Accepted Servicing Practices, and shall have full power and authority,
acting alone, to do or cause to be done any and all things in connection with
such servicing and administration which the Company may deem necessary or
desirable and consistent with the terms of this Agreement and the related Term
Sheet and with Accepted Servicing Practices and exercise the same care that it
customarily employs for its own account. Except as set forth in this Agreement
and the related Term Sheet, the Company shall service the Mortgage Loans in
strict compliance with the servicing provisions of the Fannie Mae Guides
(special servicing option), which include, but are not limited to, provisions
regarding the liquidation of Mortgage Loans, the collection of Mortgage Loan
payments, the payment of taxes, insurance and other charges, the maintenance of
hazard insurance with a Qualified Insurer, the maintenance of mortgage
impairment insurance, the maintenance of fidelity bond and errors and omissions
insurance, inspections, the restoration of Mortgaged Property, the maintenance
of Primary Mortgage Insurance Policies, insurance claims, the title, management
and disposition of REO Property, permitted withdrawals with respect to REO
Property, liquidation reports, and reports of foreclosures and abandonments of
Mortgaged Property, the transfer of Mortgaged Property, the release of Mortgage
Files, annual statements, and examination of records and facilities. In the
event of any conflict, inconsistency or discrepancy between any of the servicing
provisions of this Agreement and the related Term Sheet and any of the servicing
provisions of the Fannie Mae Guides, the provisions of this Agreement and the
related Term Sheet shall control and be binding upon the Purchaser and the
Company.


Consistent with the terms of this Agreement and the related Term Sheet, the
Company may waive, modify or vary any term of any Mortgage Loan or consent to
the postponement of any such term or in any manner grant indulgence to any
Mortgagor if in the Company's reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to the
Purchaser, provided, however, that unless the Company has obtained the prior
written consent of the Purchaser, the Company shall not permit any modification
with respect to any Mortgage Loan that would change the Mortgage Interest Rate,
defer for more than ninety days or forgive any payment of principal or interest,
reduce or increase the outstanding principal balance (except for actual payments
of principal) or change the final maturity date on such Mortgage Loan. In the
event of any such modification which has been agreed to in writing by the
Purchaser and which permits the deferral of interest or principal payments on
any Mortgage Loan, the Company shall, on the Business Day immediately preceding
the Remittance Date in any month in which any such principal or interest payment
has been deferred, deposit in the Custodial Account from its own funds, in
accordance with Section 4.04, the difference between (a) such month's principal
and one month's interest at the Mortgage Loan Remittance Rate on the unpaid
principal balance of such Mortgage Loan and (b) the amount paid by the
Mortgagor. The Company shall be entitled to reimbursement for such advances to
the same extent as for all other advances pursuant to Section 4.05. Without
limiting the generality of the foregoing, the Company shall continue, and is
hereby authorized and empowered, to prepare, execute and deliver, all
instruments of satisfaction or cancellation, or of partial or full release,
discharge and all other comparable instruments, with respect to the Mortgage
Loans and with respect to the Mortgaged Properties. Notwithstanding anything
herein to the contrary, the Company may not enter into a forbearance agreement
or similar arrangement with respect to any Mortgage Loan which runs more than
180 days after the first delinquent Due Date. Any such agreement shall be
approved by Purchaser and, if required, by the Primary Mortgage Insurance Policy
insurer, if required.


Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not make or permit any modification, waiver or amendment of any
term of any Mortgage Loan that would cause any REMIC created under the trust
agreement pursuant to any Reconstitution to fail to qualify as a REMIC or result
in the imposition of any tax under Section 860F(a) or Section 860G(d) of the
Code.


The Company shall not permit the creation of any “interests” (within the meaning
of Section 860G of the Code) in any REMIC. The Company shall not enter into any
arrangement by which a REMIC will receive a fee or other compensation for
services nor permit a REMIC to receive any income from assets other than
“qualified mortgages” as defined in Section 860G(a)(3) of the Code or “permitted
investments” as defined in Section 860G(a)(5) of the Code.


In servicing and administering the Mortgage Loans, the Company shall employ
Accepted Servicing Practices, giving due consideration to the Purchaser's
reliance on the Company. Unless a different time period is stated in this
Agreement or the related Term Sheet, Purchaser shall be deemed to have given
consent in connection with a particular matter if Purchaser does not
affirmatively grant or deny consent within five (5) Business Days from the date
Purchaser receives a second written request for consent for such matter from
Company as servicer.


The Mortgage Loans may be subserviced by a Subservicer on behalf of the Company
provided that the Subservicer is an entity that engages in the business of
servicing loans, and in either case shall be authorized to transact business,
and licensed to service mortgage loans, in the state or states where the related
Mortgaged Properties it is to service are situated, if and to the extent
required by applicable law to enable the Subservicer to perform its obligations
hereunder and under the Subservicing Agreement, and in either case shall be a
FHLMC or Fannie Mae approved mortgage servicer in good standing, and no event
has occurred, including but not limited to a change in insurance coverage, which
would make it unable to comply with the eligibility requirements for lenders
imposed by Fannie Mae or for seller/servicers imposed by Fannie Mae or FHLMC, or
which would require notification to Fannie Mae or FHLMC. In addition, each
Subservicer will obtain and preserve its qualifications to do business as a
foreign corporation and its licenses to service mortgage loans, in each
jurisdiction in which such qualifications and/or licenses are or shall be
necessary to protect the validity and enforceability of this Agreement, or any
of the Mortgage Loans and to perform or cause to be performed its duties under
the related Subservicing Agreement. The Company may perform any of its servicing
responsibilities hereunder or may cause the Subservicer to perform any such
servicing responsibilities on its behalf, but the use by the Company of the
Subservicer shall not release the Company from any of its obligations hereunder
and the Company shall remain responsible hereunder for all acts and omissions of
the Subservicer as fully as if such acts and omissions were those of the
Company. The Company shall pay all fees and expenses of the Subservicer from its
own funds, and the Subservicer's fee shall not exceed the Servicing Fee. Company
shall notify Purchaser promptly in writing upon the appointment of any
Subservicer.


At the cost and expense of the Company, without any right of reimbursement from
the Custodial Account, the Company shall be entitled to terminate the rights and
responsibilities of the Subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph, provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Company, at the
Company's option, from electing to service the related Mortgage Loans itself. In
the event that the Company's responsibilities and duties under this Agreement
are terminated pursuant to Section 4.13, 8.04, 9.01 or 10.01 and if requested to
do so by the Purchaser, the Company shall at its own cost and expense terminate
the rights and responsibilities of the Subservicer effective as of the date of
termination of the Company. The Company shall pay all fees, expenses or
penalties necessary in order to terminate the rights and responsibilities of the
Subservicer from the Company's own funds without reimbursement from the
Purchaser.


Notwithstanding any of the provisions of this Agreement relating to agreements
or arrangements between the Company and the Subservicer or any reference herein
to actions taken through the Subservicer or otherwise, the Company shall not be
relieved of its obligations to the Purchaser and shall be obligated to the same
extent and under the same terms and conditions as if it alone were servicing and
administering the Mortgage Loans. The Company shall be entitled to enter into an
agreement with the Subservicer for indemnification of the Company by the
Subservicer and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification. The Company will indemnify and hold Purchaser
harmless from any loss, liability or expense arising out of its use of a
Subservicer to perform any of its servicing duties, responsibilities and
obligations hereunder.


Any Subservicing Agreement and any other transactions or services relating to
the Mortgage Loans involving the Subservicer shall be deemed to be between the
Subservicer and Company alone, and the Purchaser shall have no obligations,
duties or liabilities with respect to the Subservicer including no obligation,
duty or liability of Purchaser to pay the Subservicer's fees and expenses. For
purposes of distributions and advances by the Company pursuant to this
Agreement, the Company shall be deemed to have received a payment on a Mortgage
Loan when the Subservicer has received such payment.


Section 4.02 Collection of Mortgage Loan Payments.


Continuously from the date hereof until the date each Mortgage Loan ceases to be
subject to this Agreement, the Company will proceed diligently to collect all
payments due under each Mortgage Loan when the same shall become due and payable
and shall, to the extent such procedures shall be consistent with this
Agreement, Accepted Servicing Practices, and the terms and provisions of any
related Primary Mortgage Insurance Policy, follow such collection procedures as
it follows with respect to mortgage loans comparable to the Mortgage Loans and
held for its own account. Further, the Company will take special care in
ascertaining and estimating annual escrow payments, and all other charges that,
as provided in the Mortgage, will become due and payable, so that the
installments payable by the Mortgagors will be sufficient to pay such charges as
and when they become due and payable.


In no event will the Company waive its right to any prepayment penalty or
premium without the prior written consent of Purchaser and Company will use
diligent efforts to collect same when due except as otherwise provided in the
prepayment penalty provisions provided in the Mortgage Loan Documents.


Section 4.03 Realization Upon Defaulted Mortgage


The Company shall use its best efforts, consistent with the procedures that the
Company would use in servicing loans for its own account, consistent with
Accepted Servicing Practices, any Primary Mortgage Insurance Policies and the
best interest of Purchaser, to foreclose upon or otherwise comparably convert
the ownership of properties securing such of the Mortgage Loans as come into and
continue in default and as to which no satisfactory arrangements can be made for
collection of delinquent payments pursuant to Section 4.01. Foreclosure or
comparable proceedings shall be initiated within ninety (90) days of default for
Mortgaged Properties for which no satisfactory arrangements can be made for
collection of delinquent payments, subject to state and federal law and
regulation. The Company shall use its best efforts to realize upon defaulted
Mortgage Loans in such manner as will maximize the receipt of principal and
interest by the Purchaser, taking into account, among other things, the timing
of foreclosure proceedings. The foregoing is subject to the provisions that, in
any case in which a Mortgaged Property shall have suffered damage, the Company
shall not be required to expend its own funds toward the restoration of such
property unless it shall determine in its discretion (i) that such restoration
will increase the proceeds of liquidation of the related Mortgage Loan to the
Purchaser after reimbursement to itself for such expenses, and (ii) that such
expenses will be recoverable by the Company through Insurance Proceeds or
Liquidation Proceeds from the related Mortgaged Property, as contemplated in
Section 4.05. Company shall obtain prior approval of Purchaser as to repair or
restoration expenses in excess of ten thousand dollars ($10,000). The Company
shall notify the Purchaser in writing of the commencement of foreclosure
proceedings and not less than 5 days prior to the acceptance or rejection of any
offer of reinstatement. The Company shall be responsible for all costs and
expenses incurred by it in any such proceedings or functions; provided, however,
that it shall be entitled to reimbursement thereof from the related property, as
contemplated in Section 4.05. Notwithstanding anything to the contrary contained
herein, in connection with a foreclosure or acceptance of a deed in lieu of
foreclosure, in the event the Company has reasonable cause to believe that a
Mortgaged Property is contaminated by hazardous or toxic substances or wastes,
or if the Purchaser otherwise requests an environmental inspection or review of
such Mortgaged Property, such an inspection or review is to be conducted by a
qualified inspector at the Purchaser's expense. Upon completion of the
inspection, the Company shall promptly provide the Purchaser with a written
report of the environmental inspection. After reviewing the environmental
inspection report, the Purchaser shall determine how the Company shall proceed
with respect to the Mortgaged Property.


Notwithstanding anything to the contrary contained herein, the Purchaser may, at
the Purchaser's sole option, terminate the Company as servicer of any Mortgage
Loan which becomes ninety (90) days or greater delinquent in payment of a
scheduled Monthly Payment, without payment of any termination fee with respect
thereto, provided that the Company shall on the date said termination takes
effect be reimbursed for any unreimbursed Monthly Advances of the Company's
funds made pursuant to Section 5.03 and any unreimbursed Servicing Advances and
Servicing Fees in each case relating to the Mortgage Loan underlying such
delinquent Mortgage Loan notwithstanding anything to the contrary set forth in
Section 4.05. In the event of any such termination, the provisions of Section
11.01 hereof shall apply to said termination and the transfer of servicing
responsibilities with respect to such delinquent Mortgage Loan to the Purchaser
or its designee.


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Company shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined Section 860G(a)(2) of the Code
and the tax on “contributions” to a REMIC set forth in Section 860(D) of the
Code) unless the Company has received an Opinion of Counsel (at the expense of
the party seeking to take such action) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.


Section 4.04 Establishment of Custodial Accounts; Deposits in Custodial
Accounts.


The Company shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts. The
Custodial Account shall be an Eligible Account. Funds shall be deposited in the
Custodial Account within 48 hours of receipt, and shall at all times be insured
by the FDIC up to the FDIC insurance limits, or must be invested in Permitted
Investments for the benefit of the Purchaser. Funds deposited in the Custodial
Account may be drawn on by the Company in accordance with Section 4.05. The
creation of any Custodial Account shall be evidenced by a letter agreement in
the form shown in Exhibit B hereto. The original of such letter agreement shall
be furnished to the Purchaser on the Closing Date, and upon the request of any
subsequent Purchaser.


The Company shall deposit in the Custodial Account on a daily basis, and retain
therein the following payments and collections received or made by it subsequent
to the Cut-off Date, or received by it prior to the Cut-off Date but allocable
to a period subsequent thereto, other than in respect of principal and interest
on the Mortgage Loans due on or before the Cut-off Date:


(i) all payments on account of principal, including Principal Prepayments, on
the Mortgage Loans;


(ii)  all payments on account of interest on the Mortgage Loans adjusted to the
Mortgage Loan Remittance Rate;


(iii)  all Liquidation Proceeds;


(iv)  any amounts required to be deposited by the Company in connection with any
REO Property pursuant to Section 4.13 and in connection therewith, the Company
shall provide the Purchaser with written detail itemizing all of such amounts;


(v)  all Insurance Proceeds including amounts required to be deposited pursuant
to Sections 4.08, 4.10 and 4.11, other than proceeds to be held in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or
released to the Mortgagor in accordance with Accepted Servicing Practices, the
Mortgage Loan Documents or applicable law;


(vi)  all Condemnation Proceeds affecting any Mortgaged Property which are not
released to the Mortgagor in accordance with Accepted Servicing Practices, the
loan documents or applicable law;


(vii)  any Monthly Advances;


(viii)  with respect to each full or partial Principal Prepayment, any
Prepayment Interest Shortfalls, to the extent of the Company’s aggregate
Servicing Fee received with respect to the related Prepayment Period;


(ix)  any amounts required to be deposited by the Company pursuant to Section
4.10 in connection with the deductible clause in any blanket hazard insurance
policy, such deposit shall be made from the Company's own funds, without
reimbursement therefor; and


(x)  any amounts required to be deposited in the Custodial Account pursuant to
Section 4.01, 4.13 or 6.02.


The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees, to the extent permitted by Section 6.01, need not be deposited by the
Company in the Custodial Account. Any interest paid on funds deposited in the
Custodial Account by the depository institution shall accrue to the benefit of
the Company and the Company shall be entitled to retain and withdraw such
interest from the Custodial Account pursuant to Section 4.05 (iv). The Purchaser
shall not be responsible for any losses suffered with respect to investment of
funds in the Custodial Account.




Section 4.05 Permitted Withdrawals From the Custodial Account.


The Company may, from time to time, withdraw from the Custodial Account for the
following purposes:


(i) to make payments to the Purchaser in the amounts and in the manner provided
for in Section 5.01;


(ii)  to reimburse itself for Monthly Advances, the Company's right to reimburse
itself pursuant to this subclause (ii) being limited to amounts received on the
related Mortgage Loan which represent late collections (net of the related
Servicing Fees) of principal and/or interest respecting (or to amounts received
on the related Mortgage Loan as a whole if the Monthly Advance is made due to a
shortfall in a Monthly Payment made by a Mortgagor entitled to relief under the
Soldiers and Sailors Civil Relief Act of 1940) respecting which any such advance
was made, it being understood that, in the case of such reimbursement, the
Company's right thereto shall be prior to the rights of the Purchaser, except
that, where the Company is required to repurchase a Mortgage Loan, pursuant to
Section 3.03, the Company's right to such reimbursement shall be subsequent to
the payment to the Purchaser of the Repurchase Price pursuant to such Section
and all other amounts required to be paid to the Purchaser with respect to such
Mortgage Loan;


(iii)  to reimburse itself for unreimbursed Servicing Advances and any unpaid
Servicing Fees(or REO administration fees described in Section 4.13), the
Company's right to reimburse itself pursuant to this subclause (iii) with
respect to any Mortgage Loan being limited to related proceeds from Liquidation
Proceeds, Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant provisions of the Fannie Mae Guides or as otherwise set forth in this
Agreement; any recovery shall be made upon liquidation of the REO Property;


(iv) to pay to itself as part of its servicing compensation (a) any interest
earned on funds in the Custodial Account (all such interest to be withdrawn
monthly not later than each Remittance Date), and (b) the Servicing Fee from
that portion of any payment or recovery as to interest with respect to a
particular Mortgage Loan;


(v) to pay to itself with respect to each Mortgage Loan that has been
repurchased pursuant to Section 3.03 all amounts received thereon and not
distributed as of the date on which the related repurchase price is determined,


(vi) to transfer funds to another Eligible Account in accordance with Section
4.09 hereof;


(vii) to remove funds inadvertently placed in the Custodial Account by the
Company;


(vi) to clear and terminate the Custodial Account upon the termination of this
Agreement; and


(vii)  to reimburse itself for Nonrecoverable Advances to the extent not
reimbursed pursuant to clause (ii) or clause (iii).


Section 4.06 Establishment of Escrow Accounts; Deposits in Escrow Accounts.


The Company shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan which constitute Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts. The Escrow Account shall be an Eligible Account. Funds
deposited in each Escrow Account shall at all times be insured in a manner to
provide maximum insurance under the insurance limitations of the FDIC, or must
be invested in Permitted Investments. Funds deposited in the Escrow Account may
be drawn on by the Company in accordance with Section 4.07. The creation of any
Escrow Account shall be evidenced by a letter agreement in the form shown in
Exhibit C. The original of such letter agreement shall be furnished to the
Purchaser on the Closing Date, and upon request to any subsequent purchaser.


The Company shall deposit in the Escrow Account or Accounts on a daily basis,
and retain therein:


(i) all Escrow Payments collected on account of the Mortgage Loans, for the
purpose of effecting timely payment of any such items as required under the
terms of this Agreement;


(ii) all Insurance Proceeds which are to be applied to the restoration or repair
of any Mortgaged Property; and


(iii) all Servicing Advances for Mortgagors whose Escrow Payments are
insufficient to cover escrow disbursements.


The Company shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Agreement, and for such other purposes as
shall be as set forth or in accordance with Section 4.07. The Company shall be
entitled to retain any interest paid on funds deposited in the Escrow Account by
the depository institution other than interest on escrowed funds required by law
to be paid to the Mortgagor and, to the extent required by law, the Company
shall pay interest on escrowed funds to the Mortgagor notwithstanding that the
Escrow Account is non-interest bearing or that interest paid thereon is
insufficient for such purposes. The Purchaser shall not be responsible for any
losses suffered with respect to investment of funds in the Escrow Account.




Section 4.07 Permitted Withdrawals From Escrow Account.


Withdrawals from the Escrow Account may be made by Company only:


(i) to effect timely payments of ground rents, taxes, assessments, water rates,
Primary Mortgage Insurance Policy premiums, if applicable, fire and hazard
insurance premiums, condominium assessments and comparable items;


(ii) to reimburse Company for any Servicing Advance made by Company with respect
to a related Mortgage Loan but only from amounts received on the related
Mortgage Loan which represent late payments or collections of Escrow Payments
thereunder;


(iii) to refund to the Mortgagor any funds as may be determined to be overages;


(iv) for transfer to the Custodial Account in accordance with the terms of this
Agreement;


(v) for application to restoration or repair of the Mortgaged Property;


(vi) to pay to the Company, or to the Mortgagor to the extent required by law,
any interest paid on the funds deposited in the Escrow Account;


(vii)  to clear and terminate the Escrow Account on the termination of this
Agreement. As part of its servicing duties, the Company shall pay to the
Mortgagors interest on funds in Escrow Account, to the extent required by law,
and to the extent that interest earned on funds in the Escrow Account is
insufficient, shall pay such interest from its own funds, without any
reimbursement therefor; and


(viii)  to pay to the Mortgagors or other parties Insurance Proceeds deposited
in accordance with Section 4.06.


Section 4.08 Payment of Taxes, Insurance and Other Charges; Maintenance of
Primary Mortgage Insurance Policies; Collections Thereunder.
 
With respect to each Mortgage Loan, the Company shall maintain accurate records
reflecting the status of ground rents, taxes, assessments, water rates and other
charges which are or may become a lien upon the Mortgaged Property and the
status of primary mortgage insurance premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges, including renewal premiums and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Company in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage or applicable law. To the extent that the Mortgage does
not provide for Escrow Payments, the Company shall determine that any such
payments are made by the Mortgagor at the time they first become due. The
Company assumes full responsibility for the timely payment of all such bills and
shall effect timely payments of all such bills irrespective of the Mortgagor's
faithful performance in the payment of same or the making of the Escrow Payments
and shall make advances from its own funds to effect such payments.


The Company will maintain in full force and effect Primary Mortgage Insurance
Policies issued by a Qualified Insurer with respect to each Mortgage Loan for
which such coverage is herein required. Such coverage will be terminated only
with the approval of Purchaser, or as required by applicable law or regulation.
The Company will not cancel or refuse to renew any Primary Mortgage Insurance
Policy in effect on the Closing Date that is required to be kept in force under
this Agreement unless a replacement Primary Mortgage Insurance Policy for such
canceled or nonrenewed policy is obtained from and maintained with a Qualified
Insurer. The Company shall not take any action which would result in
non-coverage under any applicable Primary Mortgage Insurance Policy of any loss
which, but for the actions of the Company would have been covered thereunder. In
connection with any assumption or substitution agreement entered into or to be
entered into pursuant to Section 6.01, the Company shall promptly notify the
insurer under the related Primary Mortgage Insurance Policy, if any, of such
assumption or substitution of liability in accordance with the terms of such
policy and shall take all actions which may be required by such insurer as a
condition to the continuation of coverage under the Primary Mortgage Insurance
Policy. If such Primary Mortgage Insurance Policy is terminated as a result of
such assumption or substitution of liability, the Company shall obtain a
replacement Primary Mortgage Insurance Policy as provided above.


In connection with its activities as servicer, the Company agrees to prepare and
present, on behalf of itself and the Purchaser, claims to the insurer under any
Private Mortgage Insurance Policy in a timely fashion in accordance with the
terms of such Primary Mortgage Insurance Policy and, in this regard, to take
such action as shall be necessary to permit recovery under any Primary Mortgage
Insurance Policy respecting a defaulted Mortgage Loan. Pursuant to Section 4.04,
any amounts collected by the Company under any Primary Mortgage Insurance Policy
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Section 4.05.


Section 4.09 Transfer of Accounts.


The Company may transfer the Custodial Account or the Escrow Account to a
different Eligible Account from time to time. Such transfer shall be made only
upon obtaining the prior written consent of the Purchaser, which consent will
not be unreasonably withheld.


Section 4.10 Maintenance of Hazard Insurance.


The Company shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage as is acceptable to Fannie Mae or FHLMC and
customary in the area where the Mortgaged Property is located in an amount which
is equal to the lesser of (i) the maximum insurable value of the improvements
securing such Mortgage Loan or (ii) the greater of (a) the outstanding principal
balance of the Mortgage Loan, and (b) an amount such that the proceeds thereof
shall be sufficient to prevent the Mortgagor and/or the mortgagee from becoming
a co-insurer. If required by the Flood Disaster Protection Act of 1973, as
amended, each Mortgage Loan shall be covered by a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration in effect with an insurance carrier acceptable to Fannie Mae or
FHLMC, in an amount representing coverage not less than the least of (i) the
outstanding principal balance of the Mortgage Loan, (ii) the maximum insurable
value of the improvements securing such Mortgage Loan or (iii) the maximum
amount of insurance which is available under the Flood Disaster Protection Act
of 1973, as amended. If at any time during the term of the Mortgage Loan, the
Company determines in accordance with applicable law and pursuant to the Fannie
Mae Guides that a Mortgaged Property is located in a special flood hazard area
and is not covered by flood insurance or is covered in an amount less than the
amount required by the Flood Disaster Protection Act of 1973, as amended, the
Company shall notify the related Mortgagor that the Mortgagor must obtain such
flood insurance coverage, and if said Mortgagor fails to obtain the required
flood insurance coverage within forty-five (45) days after such notification,
the Company shall immediately force place the required flood insurance on the
Mortgagor’s behalf. The Company shall also maintain on each REO Property, fire
and hazard insurance with extended coverage in an amount which is at least equal
to the maximum insurable value of the improvements which are a part of such
property, and, to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance in an amount as provided
above. Any amounts collected by the Company under any such policies other than
amounts to be deposited in the Escrow Account and applied to the restoration or
repair of the Mortgaged Property or REO Property, or released to the Mortgagor
in accordance with Accepted Servicing Practices, shall be deposited in the
Custodial Account, subject to withdrawal pursuant to Section 4.05. It is
understood and agreed that no other additional insurance need be required by the
Company of the Mortgagor or maintained on property acquired in respect of the
Mortgage Loan, other than pursuant to this Agreement, the Fannie Mae Guides or
such applicable state or federal laws and regulations as shall at any time be in
force and as shall require such additional insurance. All such policies shall be
endorsed with standard mortgagee clauses with loss payable to the Company and
its successors and/or assigns and shall provide for at least thirty days prior
written notice of any cancellation, reduction in the amount or material change
in coverage to the Company. The Company shall not interfere with the Mortgagor's
freedom of choice in selecting either his insurance carrier or agent, provided,
however, that the Company shall not accept any such insurance policies from
insurance companies unless such companies are Qualified Insurers.


Section 4.11 Maintenance of Mortgage Impairment Insurance Policy.


In the event that the Company shall obtain and maintain a blanket policy issued
by a Qualified Insurer insuring against hazard losses on all of the Mortgage
Loans, then, to the extent such policy provides coverage in an amount equal to
the amount required pursuant to Section 4.10 and otherwise complies with all
other requirements of Section 4.10, it shall conclusively be deemed to have
satisfied its obligations as set forth in Section 4.10, it being understood and
agreed that such policy may contain a deductible clause, in which case the
Company shall, in the event that there shall not have been maintained on the
related Mortgaged Property or REO Property a policy complying with Section 4.10,
and there shall have been a loss which would have been covered by such policy,
deposit in the Custodial Account the amount not otherwise payable under the
blanket policy because of such deductible clause. In connection with its
activities as servicer of the Mortgage Loans, the Company agrees to prepare and
present, on behalf of the Purchaser, claims under any such blanket policy in a
timely fashion in accordance with the terms of such policy. Upon request of the
Purchaser, the Company shall cause to be delivered to the Purchaser a certified
true copy of such policy and shall use its best efforts to obtain a statement
from the insurer thereunder that such policy shall in no event be terminated or
materially modified without thirty (30) days' prior written notice to the
Purchaser.


Section 4.12 Fidelity Bond, Errors and Omissions Insurance.


The Company shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy, with broad coverage with responsible
companies on all officers, employees or other persons acting in any capacity
with regard to the Mortgage Loan to handle funds, money, documents and papers
relating to the Mortgage Loan. The Fidelity Bond shall be in the form of the
Mortgage Banker's Blanket Bond and shall protect and insure the Company against
losses, including forgery, theft, embezzlement and fraud of such persons. The
errors and omissions insurance shall protect and insure the Company against
losses arising out of errors and omissions and negligent acts of such persons.
Such errors and omissions insurance shall also protect and insure the Company
against losses in connection with the failure to maintain any insurance policies
required pursuant to this Agreement and the release or satisfaction of a
Mortgage Loan without having obtained payment in full of the indebtedness
secured thereby. No provision of this Section 4.12 requiring the Fidelity Bond
or errors and omissions insurance shall diminish or relieve the Company from its
duties and obligations as set forth in this Agreement. The minimum coverage
under any such bond and insurance policy shall be at least equal to the
corresponding amounts required by Fannie Mae in the Fannie Mae Guides. Upon
request by the Purchaser, the Company shall deliver to the Purchaser a
certificate from the surety and the insurer as to the existence of the Fidelity
Bond and errors and omissions insurance policy and shall obtain a statement from
the surety and the insurer that such Fidelity Bond or insurance policy shall in
no event be terminated or materially modified without thirty (30) days' prior
written notice to the Purchaser. The Company shall notify the Purchaser within
five (5) business days of receipt of notice that such Fidelity Bond or insurance
policy will be, or has been, materially modified or terminated. The Purchaser
(or any party having the status of Purchaser hereunder) and any subsidiary
thereof and their successors or assigns as their interests may appear must be
named as loss payees on the Fidelity Bond and as additional insured on the
errors and omissions policy. Upon request by Purchaser, Company shall provide
Purchaser with an insurance certificate certifying coverage under this Section
4.12, and will provide an update to such certificate upon request, or upon
renewal or material modification of coverage.


Section 4.13 Title, Management and Disposition of REO Property.


In the event that title to the Mortgaged Property is acquired in foreclosure or
by deed in lieu of foreclosure, the deed or certificate of sale shall be taken
in the name of the Purchaser or its designee, or in the event the Purchaser or
its designee is not authorized or permitted to hold title to real property in
the state where the REO Property is located, or would be adversely affected
under the "doing business" or tax laws of such state by so holding title, the
deed or certificate of sale shall be taken in the name of such Person or Persons
as shall be consistent with an opinion of counsel obtained by the Company from
an attorney duly licensed to practice law in the state where the REO Property is
located. Any Person or Persons holding such title other than the Purchaser shall
acknowledge in writing that such title is being held as nominee for the benefit
of the Purchaser.


The Company shall notify the Purchaser in accordance with the Fannie Mae Guides
of each acquisition of REO Property upon such acquisition (and, in any event,
shall provide notice of the consummation of any foreclosure sale within three
(3) Business Days of the date Company receives notice of such consummation),
together with a copy of the drive by appraisal or brokers price opinion of the
Mortgaged Property obtained in connection with such acquisition. The Purchaser
shall thereafter assume the responsibility for marketing such REO property and
shall be disposed of by the Purchaser. No Servicing Fee shall be assessed or
otherwise accrue on any REO Property from and after the date on which it becomes
an REO Property.


The Company shall, either itself or through an agent selected by the Company,
and in accordance with the Fannie Mae Guides manage, conserve, protect and
operate each REO Property in the same manner that it manages, conserves,
protects and operates other foreclosed property for its own account, and in the
same manner that similar property in the same locality as the REO Property is
managed, until such time the REO Property is conveyed to the Purchaser for final
disposition. The Company shall cause each REO Property to be inspected promptly
upon the acquisition of title thereto and shall cause each REO Property to be
inspected at least monthly thereafter or more frequently as required by the
circumstances. The Company shall make or cause to be made a written report of
each such inspection and such reports shall be retained in the Mortgage File.
The Company shall file all necessary mortgage insurance claims.


Section 4.14 Notification of Maturity Date.


With respect to each Mortgage Loan, the Company shall execute and deliver to the
Mortgagor any and all necessary notices required under applicable law and the
terms of the related Mortgage Note and Mortgage regarding the maturity date if
required under applicable law.


ARTICLE V


PAYMENTS TO THE PURCHASER


Section 5.01 Distributions.


On each Remittance Date, the Company shall distribute by wire transfer of
immediately available funds to the Purchaser (i) all amounts credited to the
Custodial Account as of the close of business on the preceding Determination
Date, net of charges against or withdrawals from the Custodial Account pursuant
to Section 4.05, plus (ii) all Monthly Advances, if any, which the Company is
obligated to distribute pursuant to Section 5.03, plus, (iii) interest at the
Mortgage Loan Remittance Rate on any Principal Prepayment from the date of such
Principal Prepayment through the end of the month for which disbursement is made
provided that the Company’s obligation as to payment of such interest shall be
limited to the Servicing Fee earned during the month of the distribution, minus
(iv) any amounts attributable to Monthly Payments collected but due on a Due
Date or Dates subsequent to the preceding Determination Date, which amounts
shall be remitted on the Remittance Date next succeeding the Due Period for such
amounts. It is understood that, by operation of Section 4.04, the remittance on
the first Remittance Date with respect to Mortgage Loans purchased pursuant to
the related Term Sheet is to include principal collected after the Cut-off Date
through the preceding Determination Date plus interest, adjusted to the Mortgage
Loan Remittance Rate collected through such Determination Date exclusive of any
portion thereof allocable to the period prior to the Cut-off Date, with the
adjustments specified in clauses (ii), (iii) and (iv) above.


With respect to any remittance received by the Purchaser after the Remittance
Date, the Company shall pay to the Purchaser interest on any such late payment
at an annual rate equal to the Prime Rate, adjusted as of the date of each
change, plus three (3) percentage points, but in no event greater than the
maximum amount permitted by applicable law. Such interest shall cover the period
commencing with the day following the Business Day such payment was due and
ending with the Business Day on which such payment is made to the Purchaser,
both inclusive. The payment by the Company of any such interest shall not be
deemed an extension of time for payment or a waiver of any Event of Default by
the Company. On each Remittance Date, the Company shall provide a remittance
report detailing all amounts being remitted pursuant to this Section 5.01.


Section 5.02 Statements to the Purchaser.


The Company shall furnish to Purchaser an individual loan accounting report, as
of the last Business Day of each month, in the Company's assigned loan number
order to document Mortgage Loan payment activity on an individual Mortgage Loan
basis. With respect to each month, the corresponding individual loan accounting
report shall be received by the Purchaser no later than the fifth Business Day
of the following month on a disk or tape or other computer-readable format in
such format as may be mutually agreed upon by both Purchaser and Company, and no
later than the fifth Business Day of the following month in hard copy, and shall
contain the following:


(i) With respect to each Monthly Payment, the amount of such remittance
allocable to principal (including a separate breakdown of any Principal
Prepayment, including the date of such prepayment, and any prepayment penalties
or premiums, along with a detailed report of interest on principal prepayment
amounts remitted in accordance with Section 4.04);


(ii) with respect to each Monthly Payment, the amount of such remittance
allocable to interest;


(iii) the amount of servicing compensation received by the Company during the
prior distribution period;


(iv) the aggregate Stated Principal Balance of the Mortgage Loans;


(v) the aggregate of any expenses reimbursed to the Company during the prior
distribution period pursuant to Section 4.05;


(vi) The number and aggregate outstanding principal balances of Mortgage Loans
(a) delinquent (1) 30 to 59 days, (2) 60 to 89 days, (3) 90 days or more; (b) as
to which foreclosure has commenced; and (c) as to which REO Property has been
acquired; and


The Company shall also provide a trial balance, sorted in Purchaser's assigned
loan number order, in the form of Exhibit E hereto, with each such Report.


The Company shall prepare and file any and all information statements or other
filings required to be delivered to any governmental taxing authority or to
Purchaser pursuant to any applicable law with respect to the Mortgage Loans and
the transactions contemplated hereby. In addition, the Company shall provide
Purchaser with such information concerning the Mortgage Loans as is necessary
for Purchaser to prepare its federal income tax return as Purchaser may
reasonably request from time to time.


In addition, not more than sixty (60) days after the end of each calendar year,
the Company shall furnish to each Person who was a Purchaser at any time during
such calendar year an annual statement in accordance with the requirements of
applicable federal income tax law as to the aggregate of remittances for the
applicable portion of such year.


Section 5.03 Monthly Advances by the Company.


Not later than the close of business on the Business Day preceding each
Remittance Date, the Company shall deposit in the Custodial Account an amount
equal to all payments not previously advanced by the Company, whether or not
deferred pursuant to Section 4.01, of principal (due after the Cut-off Date) and
interest not allocable to the period prior to the Cut-off Date, adjusted to the
Mortgage Loan Remittance Rate, which were due on a Mortgage Loan and delinquent
at the close of business on the related Determination Date; provided, however
that the Company shall not be obligated to advance any shortfall arising as a
result of application of the Soldiers’ and Sailors’ Civil Relief Act of 1940 to
any Mortgage Loan. .


The Company's obligation to make such Monthly Advances as to any Mortgage Loan
will continue through the last Monthly Payment due prior to the payment in full
of the Mortgage Loan, or through the Remittance Date prior to the date on which
the Mortgaged Property liquidates (including Insurance Proceeds, proceeds from
the sale of REO Property or Condemnation Proceeds) with respect to the Mortgage
Loan unless the Company deems such advance to be a Nonrecoverable Advance. In
such event, the Company shall deliver to the Purchaser an Officer's Certificate
of the Company to the effect that an officer of the Company has reviewed the
related Mortgage File and has made the reasonable determination that any
additional advances are nonrecoverable.


Section 5.04 Liquidation Reports.


Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof
by the Purchaser pursuant to a deed-in-lieu of foreclosure, the Company shall
submit to the Purchaser a liquidation report with respect to such Mortgaged
Property in a form mutually acceptable to Company and Purchaser. The Company
shall also provide reports on the status of REO Property containing such
information as Purchaser may reasonably require.


Section 5.05 Prepayment Interest Shortfalls.


Not later than the close of business on the Business Day preceding each
Remittance Date in the month following the related Prepayment Period, the
Company shall deposit in the Custodial Account an amount equal to any Prepayment
Interest Shortfalls with respect to such Prepayment Period, which in the
aggregate shall not exceed the Company’s aggregate Servicing Fee received with
respect to the related Due Period.
 
ARTICLE VI


GENERAL SERVICING PROCEDURES


Section 6.01 Assumption Agreements.


The Company will, to the extent it has knowledge of any conveyance or
prospective conveyance by any Mortgagor of the Mortgaged Property (whether by
absolute conveyance or by contract of sale, and whether or not the Mortgagor
remains or is to remain liable under the Mortgage Note and/or the Mortgage),
exercise its rights to accelerate the maturity of such Mortgage Loan under any
"due-on-sale" clause to the extent permitted by law; provided, however, that the
Company shall not exercise any such rights if prohibited by law or the terms of
the Mortgage Note from doing so or if the exercise of such rights would impair
or threaten to impair any recovery under the related Primary Mortgage Insurance
Policy, if any. If the Company reasonably believes it is unable under applicable
law to enforce such "due-on-sale" clause, the Company, with the approval of the
Purchaser, will enter into an assumption agreement with the person to whom the
Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to
which such person becomes liable under the Mortgage Note and, to the extent
permitted by applicable state law, the Mortgagor remains liable thereon. Where
an assumption is allowed pursuant to this Section 6.01, the Company, with the
prior consent of the Purchaser and the primary mortgage insurer, if any, is
authorized to enter into a substitution of liability agreement with the person
to whom the Mortgaged Property has been conveyed or is proposed to be conveyed
pursuant to which the original mortgagor is released from liability and such
Person is substituted as mortgagor and becomes liable under the related Mortgage
Note. Any such substitution of liability agreement shall be in lieu of an
assumption agreement.


In connection with any such assumption or substitution of liability, the Company
shall follow the underwriting practices and procedures of the Company. With
respect to an assumption or substitution of liability, the Mortgage Interest
Rate borne by the related Mortgage Note, the amount of the Monthly Payment and
the maturity date may not be changed (except pursuant to the terms of the
Mortgage Note). If the credit of the proposed transferee does not meet such
underwriting criteria, the Company diligently shall, to the extent permitted by
the Mortgage or the Mortgage Note and by applicable law, accelerate the maturity
of the Mortgage Loan. The Company shall notify the Purchaser that any such
substitution of liability or assumption agreement has been completed by
forwarding to the Purchaser the original of any such substitution of liability
or assumption agreement, which document shall be added to the related Mortgage
File and shall, for all purposes, be considered a part of such Mortgage File to
the same extent as all other documents and instruments constituting a part
thereof. All fees collected by the Company for entering into an assumption or
substitution of liability agreement shall belong to the Company.


Notwithstanding the foregoing paragraphs of this Section or any other provision
of this Agreement, the Company shall not be deemed to be in default, breach or
any other violation of its obligations hereunder by reason of any assumption of
a Mortgage Loan by operation of law or any assumption which the Company may be
restricted by law from preventing, for any reason whatsoever. For purposes of
this Section 6.01, the term "assumption" is deemed to also include a sale of the
Mortgaged Property subject to the Mortgage that is not accompanied by an
assumption or substitution of liability agreement.


Section 6.02 Satisfaction of Mortgages and Release of Mortgage Files.


Upon the payment in full of any Mortgage Loan, or the receipt by the Company of
a notification that payment in full will be escrowed in a manner customary for
such purposes, the Company will immediately notify the Purchaser by a
certification, which certification shall include a statement to the effect that
all amounts received or to be received in connection with such payment which are
required to be deposited in the Custodial Account pursuant to Section 4.04 have
been or will be so deposited, of a Servicing Officer and shall request delivery
to it of the portion of the Mortgage File held by the Purchaser. The Purchaser
shall no later than five Business Days after receipt of such certification and
request, release or cause to be released to the Company, the related Mortgage
Loan Documents and, upon its receipt of such documents, the Company shall
promptly prepare and deliver to the Purchaser the requisite satisfaction or
release. No later than five (5) Business Days following its receipt of such
satisfaction or release, the Purchaser shall deliver, or cause to be delivered,
to the Company the release or satisfaction properly executed by the owner of
record of the applicable mortgage or its duly appointed attorney in fact. No
expense incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Custodial Account.


In the event the Company satisfies or releases a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage or should
it otherwise prejudice any right the Purchaser may have under the mortgage
instruments, the Company, upon written demand, shall remit within two (2)
Business Days to the Purchaser the then outstanding principal balance of the
related Mortgage Loan by deposit thereof in the Custodial Account. The Company
shall maintain the Fidelity Bond and errors and omissions insurance insuring the
Company against any loss it may sustain with respect to any Mortgage Loan not
satisfied in accordance with the procedures set forth herein.


From time to time and as appropriate for the servicing or foreclosure of the
Mortgage Loan, including for the purpose of collection under any Primary
Mortgage Insurance Policy, the Purchaser shall, upon request of the Company and
delivery to the Purchaser of a servicing receipt signed by a Servicing Officer,
release the portion of the Mortgage File held by the Purchaser to the Company.
Such servicing receipt shall obligate the Company to return the related Mortgage
documents to the Purchaser when the need therefor by the Company no longer
exists, unless the Mortgage Loan has been liquidated and the Liquidation
Proceeds relating to the Mortgage Loan have been deposited in the Custodial
Account or the Mortgage File or such document has been delivered to an attorney,
or to a public trustee or other public official as required by law, for purposes
of initiating or pursuing legal action or other proceedings for the foreclosure
of the Mortgaged Property either judicially or non-judicially, and the Company
has delivered to the Purchaser a certificate of a Servicing Officer certifying
as to the name and address of the Person to which such Mortgage File or such
document was delivered and the purpose or purposes of such delivery. Upon
receipt of a certificate of a Servicing Officer stating that such Mortgage Loan
was liquidated, the servicing receipt shall be released by the Purchaser to the
Company.


Section 6.03 Servicing Compensation.


As compensation for its services hereunder, the Company shall be entitled to
withdraw from the Custodial Account (to the extent of interest payments
collected on the Mortgage Loans) or to retain from interest payments collected
on the Mortgage Loans, the amounts provided for as the Company's Servicing Fee,
subject to payment of compensating interest on Principal Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii). Additional servicing
compensation in the form of assumption fees, as provided in Section 6.01, and
late payment charges or otherwise shall be retained by the Company to the extent
not required to be deposited in the Custodial Account. No Servicing Fee shall be
payable in connection with partial Monthly Payments. The Company shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder and shall not be entitled to reimbursement therefor except
as specifically provided for.


Section 6.04 Annual Statement as to Compliance.


The Company will deliver to the Purchaser not later than 90 days following the
end of each fiscal year of the Company beginning in March 2004, an Officers'
Certificate stating, as to each signatory thereof, that (i) a review of the
activities of the Company during the preceding calendar year and of performance
under this Agreement has been made under such officers' supervision, and (ii) to
the best of such officers' knowledge, based on such review, the Company has
fulfilled all of its obligations under this Agreement throughout such year, or,
if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officers and the nature and status of
cure provisions thereof. Copies of such statement shall be provided by the
Company to the Purchaser upon request.


Section 6.05 Annual Independent Certified Public Accountants' Servicing Report.


Within ninety (90) days of Company's fiscal year end beginning in March 2004,
the Company at its expense shall cause a firm of independent public accountants
which is a member of the American Institute of Certified Public Accountants to
furnish a statement to the Purchaser to the effect that such firm has examined
certain documents and records relating to the Company's servicing of mortgage
loans of the same type as the Mortgage Loans pursuant to servicing agreements
substantially similar to this Agreement, which agreements may include this
Agreement, and that, on the basis of such an examination, conducted
substantially in the uniform single audit program for mortgage bankers, such
firm is of the opinion that the Company's servicing has been conducted in
compliance with the agreements examined pursuant to this Section 6.05, except
for (i) such exceptions as such firm shall believe to be immaterial, and (ii)
such other exceptions as shall be set forth in such statement. Copies of such
statement shall be provided by the Company to the Purchaser. In addition, on an
annual basis, Company shall provided Purchaser with copies of its audited
financial statements.


Section 6.06 Purchaser's Right to Examine Company Records.


The Purchaser shall have the right to examine and audit upon reasonable notice
to the Company, during business hours or at such other times as might be
reasonable under applicable circumstances, any and all of the books, records,
documentation or other information of the Company, or held by another for the
Company or on its behalf or otherwise, which relates to the performance or
observance by the Company of the terms, covenants or conditions of this
Agreement.


The Company shall provide to the Purchaser and any supervisory agents or
examiners representing a state or federal governmental agency having
jurisdiction over the Purchaser, including but not limited to OTS, FDIC and
other similar entities, access to any documentation regarding the Mortgage Loans
in the possession of the Company which may be required by any applicable
regulations. Such access shall be afforded without charge, upon reasonable
request, during normal business hours and at the offices of the Company, and in
accordance with the FDIC, OTS, or any other similar federal or state
regulations, as applicable.


ARTICLE VII


REPORTS TO BE PREPARED BY SERVICER


Section 7.01 Company Shall Provide Information as Reasonably Required.


The Company shall furnish to the Purchaser during the term of this Agreement,
such periodic, special or other reports, information or documentation, whether
or not provided for herein, as shall be necessary, reasonable or appropriate in
respect to the Purchaser, or otherwise in respect to the Mortgage Loans and the
performance of the Company under this Agreement, including any reports,
information or documentation reasonably required to comply with any regulations
regarding any supervisory agents or examiners of the Purchaser all such reports
or information to be as provided by and in accordance with such applicable
instructions and directions as the Purchaser may reasonably request in relation
to this Agreement or the performance of the Company under this Agreement. The
Company agrees to execute and deliver all such instruments and take all such
action as the Purchaser, from time to time, may reasonably request in order to
effectuate the purpose and to carry out the terms of this Agreement.


In connection with marketing the Mortgage Loans, the Purchaser may make
available to a prospective purchaser audited financial statements of the Company
for the most recently completed two (2) fiscal years for which such statements
are available, as well as a Consolidated Statement of Condition at the end of
the last two (2) fiscal years covered by any Consolidated Statement of
Operations. If it has not already done so, the Company shall furnish promptly to
the Purchaser or a prospective purchaser copies of the statements specified
above.


The Company shall make reasonably available to the Purchaser or any prospective
Purchaser a knowledgeable financial or accounting officer for the purpose of
answering questions and to permit any prospective purchaser to inspect the
Company’s servicing facilities for the purpose of satisfying such prospective
purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.

 
 

--------------------------------------------------------------------------------

 



ARTICLE VIII


THE SERVICER


Section 8.01 Indemnification; Third Party Claims.


The Company agrees to indemnify the Purchaser and hold it harmless against any
and all claims, losses, damages, penalties, fines, forfeitures, legal fees and
related costs, judgments, and any other costs, fees and expenses that the
Purchaser may sustain in any way related to the failure of the Company to
observe and perform its duties, obligations, covenants, and agreements to
service the Mortgage Loans in strict compliance with the terms of this
Agreement. The Company agrees to indemnify the Purchaser and hold it harmless
against any and all claims, losses, damages, penalties, fines, forfeitures,
legal fees and related costs, judgments, and any other costs, fees and expenses
that the Purchaser may sustain in any way from any claim, demand, defense or
assertion based on or grounded upon, or resulting from any assertion based on,
grounded upon or resulting from a breach or alleged breach of any of the
representation or warranty set forth in Sections 3.01 or 3.02 of this Agreement.
The Company shall immediately notify the Purchaser if a claim is made by a third
party against Company with respect to this Agreement or the Mortgage Loans,
assume (with the consent of the Purchaser) the defense of any such claim and pay
all expenses in connection therewith, including counsel fees, whether or not
such claim is settled prior to judgment, and promptly pay, discharge and satisfy
any judgment or decree which may be entered against it or the Purchaser in
respect of such claim. The Company shall follow any written instructions
received from the Purchaser in connection with such claim. The Purchaser shall
promptly reimburse the Company for all amounts advanced by it pursuant to the
two preceding sentences except when the claim relates to the failure of the
Company to service and administer the Mortgages in strict compliance with the
terms of this Agreement, the breach of representation or warranty set forth in
Sections 3.01 or 3.02, or the negligence, bad faith or willful misconduct of
Company. The provisions of this Section 8.01 shall survive termination of this
Agreement.


Section 8.02 Merger or Consolidation of the Company.


The Company will keep in full effect its existence, rights and franchises as a
corporation under the laws of the state of its incorporation except as permitted
herein, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Agreement, or
any of the Mortgage Loans and to perform its duties under this Agreement.


Any Person into which the Company may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Company shall be a party, or any Person succeeding to the business of the
Company whether or not related to loan servicing, shall be the successor of the
Company hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person shall
be an institution (i) having a GAAP net worth of not less than $25,000,000, (ii)
the deposits of which are insured by the FDIC, SAIF and/or BIF, and which is a
HUD-approved mortgagee whose primary business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved
seller/servicer in good standing.


Section 8.03 Limitation on Liability of the Company and Others.


Neither the Company nor any of the officers, employees or agents of the Company
shall be under any liability to the Purchaser for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment made in good faith; provided, however, that
this provision shall not protect the Company or any such person against any
breach of warranties or representations made herein, or failure to perform its
obligations in strict compliance with any standard of care set forth in this
Agreement, or any liability which would otherwise be imposed by reason of
negligence, bad faith or willful misconduct, or any breach of the terms and
conditions of this Agreement. The Company and any officer, employee or agent of
the Company may rely in good faith on any document of any kind prima facie
properly executed and submitted by the Purchaser respecting any matters arising
hereunder. The Company shall not be under any obligation to appear in, prosecute
or defend any legal action which is not incidental to its duties to service the
Mortgage Loans in accordance with this Agreement and which in its reasonable
opinion may involve it in any expenses or liability; provided, however, that the
Company may, with the consent of the Purchaser, undertake any such action which
it may deem necessary or desirable in respect to this Agreement and the rights
and duties of the parties hereto. In such event, the reasonable legal expenses
and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities for which the Purchaser will be liable, and the
Company shall be entitled to be reimbursed therefor from the Purchaser upon
written demand.


Section 8.04 Company Not to Assign or Resign.


The Company shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Company and the
Purchaser or upon the determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by the
Company. Any such determination permitting the resignation of the Company shall
be evidenced by an Opinion of Counsel to such effect delivered to the Purchaser
which Opinion of Counsel shall be in form and substance acceptable to the
Purchaser. No such resignation shall become effective until a successor shall
have assumed the Company's responsibilities and obligations hereunder in the
manner provided in Section 11.01.


Section 8.05 No Transfer of Servicing.


With respect to the retention of the Company to service the Mortgage Loans
hereunder, the Company acknowledges that the Purchaser has acted in reliance
upon the Company's independent status, the adequacy of its servicing facilities,
plan, personnel, records and procedures, its integrity, reputation and financial
standing and the continuance thereof. Without in any way limiting the generality
of this Section, the Company shall not either assign this Agreement or the
servicing hereunder or delegate its rights or duties hereunder or any portion
thereof, or sell or otherwise dispose of all or substantially all of its
property or assets, without the prior written approval of the Purchaser, which
consent shall be granted or withheld in the Purchaser's sole discretion.


Without in any way limiting the generality of this Section 8.05, in the event
that the Company either shall assign this Agreement or the servicing
responsibilities hereunder or delegate its duties hereunder or any portion
thereof without (i) satisfying the requirements set forth herein or (ii) the
prior written consent of the Purchaser, then the Purchaser shall have the right
to terminate this Agreement, without any payment of any penalty or damages and
without any liability whatsoever to the Company (other than with respect to
accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or
any third party.


 

 
 

--------------------------------------------------------------------------------

 



ARTICLE IX


DEFAULT


Section 9.01 Events of Default.


In case one or more of the following Events of Default by the Company shall
occur and be continuing, that is to say:


(i) any failure by the Company to remit to the Purchaser any payment required to
be made under the terms of this Agreement which continues unremedied for a
period of one (1) Business Day; or


(ii) failure on the part of the Company duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Company set forth in this Agreement which continues unremedied for a period of
thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Company by the
Purchaser; or


(iii) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Company and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty
days; or


(iv) the Company shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling
of assets and liabilities or similar proceedings of or relating to the Company
or of or relating to all or substantially all of its property; or


(v) the Company shall admit in writing its inability to pay its debts generally
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations; or


(vi) Company ceases to be approved by either Fannie Mae or FHLMC as a mortgage
loan seller or servicer for more than thirty days; or


(vii) the Company attempts to assign its right to servicing compensation
hereunder or the Company attempts, without the consent of the Purchaser, to sell
or otherwise dispose of all or substantially all of its property or assets or to
assign this Agreement or the servicing responsibilities hereunder or to delegate
its duties hereunder or any portion thereof; or


(viii) the Company ceases to be (a) licensed to service first lien residential
mortgage loans in any jurisdiction in which a Mortgaged Property is located and
such licensing is required, and (b) qualified to transact business in any
jurisdiction where it is currently so qualified, but only to the extent such
non-qualification materially and adversely affects the Company's ability to
perform its obligations hereunder; or


(ix) the Company fails to meet the eligibility criteria set forth in the last
sentence of Section 8.02.


Then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Company (except
in the case of an Event of Default under clauses (iii), (iv) or (v) above, in
which case, automatically and without notice) Company may, in addition to
whatever rights the Purchaser may have under Sections 3.03 and 8.01 and at law
or equity or to damages, including injunctive relief and specific performance,
terminate all the rights and obligations of the Company under this Agreement and
in and to the Mortgage Loans and the proceeds thereof without compensating the
Company for the same. On or after the receipt by the Company of such written
notice (or, in the case of an Event of Default under clauses (iii), (iv) or (v)
above, in which case, automatically and without notice), all authority and power
of the Company under this Agreement, whether with respect to the Mortgage Loans
or otherwise, shall pass to and be vested in the successor appointed pursuant to
Section 11.01. Upon written request from the Purchaser, the Company shall
prepare, execute and deliver, any and all documents and other instruments, place
in such successor's possession all Mortgage Files, and do or accomplish all
other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Mortgage Loans and related documents, or otherwise, at the
Company's sole expense. The Company agrees to cooperate with the Purchaser and
such successor in effecting the termination of the Company's responsibilities
and rights hereunder, including, without limitation, the transfer to such
successor for administration by it of all cash amounts which shall at the time
be credited by the Company to the Custodial Account or Escrow Account or
thereafter received with respect to the Mortgage Loans or any REO Property.


Section 9.02 Waiver of Defaults.


The Purchaser may waive only by written notice any default by the Company in the
performance of its obligations hereunder and its consequences. Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived in writing.



 
 

--------------------------------------------------------------------------------

 

ARTICLE X


TERMINATION


Section 10.01 Termination.
 
The respective obligations and responsibilities of the Company shall terminate
upon: (i) the later of the final payment or other liquidation (or any advance
with respect thereto) of the last Mortgage Loan and the disposition of all
remaining REO Property and the remittance of all funds due hereunder; or (ii) by
mutual consent of the Company and the Purchaser in writing; or (iii) termination
with cause under the terms of this Agreement.


ARTICLE XI


MISCELLANEOUS PROVISIONS


Section 11.01 Successor to the Company.


Prior to termination of Company's responsibilities and duties under this
Agreement pursuant to Sections 4.13, 8.04, 9.01, 10.01 (ii) or (iii), the
Purchaser shall (i) succeed to and assume all of the Company's responsibilities,
rights, duties and obligations under this Agreement, or (ii) appoint a successor
having the characteristics set forth in Section 8.02 hereof and which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Company under this Agreement prior to the termination of
Company's responsibilities, duties and liabilities under this Agreement. In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as the Purchaser and such successor shall agree. In the event that the
Company's duties, responsibilities and liabilities under this Agreement should
be terminated pursuant to the aforementioned Sections, the Company shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor. The resignation or
removal of Company pursuant to the aforementioned Sections shall not become
effective until a successor shall be appointed pursuant to this Section and
shall in no event relieve the Company of the representations and warranties made
pursuant to Sections 3.01, 3.02 and 3.03 and the remedies available to the
Purchaser thereunder and under Section 8.01, it being understood and agreed that
the provisions of such Sections 3.01, 3.02, 3.03 and 8.01 shall be applicable to
the Company notwithstanding any such resignation or termination of the Company,
or the termination of this Agreement.


Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Company and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Company, with like effect as if originally named as a party to this Agreement.
Any termination or resignation of the Company or this Agreement pursuant to
Section 4.13, 8.04, 9.01 or 10.01 shall not affect any claims that the Purchaser
may have against the Company arising prior to any such termination or
resignation.


The Company shall promptly deliver to the successor the funds in the Custodial
Account and the Escrow Account and the Mortgage Files and related documents and
statements held by it hereunder and the Company shall account for all funds. The
Company shall execute and deliver such instruments and do such other things all
as may reasonably be required to more fully and definitely vest and confirm in
the successor all such rights, powers, duties, responsibilities, obligations and
liabilities of the Company. The successor shall make arrangements as it may deem
appropriate to reimburse the Company for unrecovered Servicing Advances which
the successor retains hereunder and which would otherwise have been recovered by
the Company pursuant to this Agreement but for the appointment of the successor
servicer.


Upon a successor's acceptance of appointment as such, the Company shall notify
by mail the Purchaser of such appointment.


Section 11.02 Amendment.


This Agreement may be amended from time to time by the Company and the Purchaser
by written agreement signed by the Company and the Purchaser.


Section 11.03 Recordation of Agreement.


To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any of the properties
subject to the Mortgages are situated, and in any other appropriate public
recording office or elsewhere, such recordation to be effected by the Company at
the Company's expense on direction of the Purchaser accompanied by an opinion of
counsel to the effect that such recordation materially and beneficially affects
the interest of the Purchaser or is necessary for the administration or
servicing of the Mortgage Loans.


Section 11.04 Governing Law.


This Agreement and the related Term Sheet shall be governed by and construed in
accordance with the laws of the State of New York except to the extent preempted
by Federal law. The obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.


Section 11.05 Notices.


Any demands, notices or other communications permitted or required hereunder
shall be in writing and shall be deemed conclusively to have been given if
personally delivered at or mailed by registered mail, postage prepaid, and
return receipt requested or certified mail, return receipt requested, or
transmitted by telex, telegraph or telecopier and confirmed by a similar mailed
writing, as follows:


(i) if to the Company:
 
First Horizon Home Loan Corporation
4000 Horizon Way
Irving, Texas 75063
Attention: Capital Markets Department
Telecopier No.: [___________]


First Tennessee Mortgage Services, Inc.
4000 Horizon Way
Irving, Texas 75063
Attention: Capital Markets Department
Telecopier No.: [___________]  


(ii)  if to the Purchaser:
 
EMC Mortgage Corporation
Mac Arthur Ridge II,
909 Hidden Ridge Drive, Suite 200
Irving, Texas 75038
Attention: Ms. Ralene Ruyle
Telecopier No.: (972) 444-2810


With a copy to:


Bear Stearns Mortgage Capital Corporation
383 Madison Avenue
New York, New York 10179
Attention: Mary Haggerty


or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).


Section 11.06 Severability of Provisions.


Any part, provision, representation or warranty of this Agreement and the
related Term Sheet which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law that prohibits or renders void or unenforceable any
provision hereof. If the invalidity of any part, provision, representation or
warranty of this Agreement shall deprive any party of the economic benefit
intended to be conferred by this Agreement, the parties shall negotiate, in good
faith, to develop a structure the economic effect of which is nearly as possible
the same as the economic effect of this Agreement without regard to such
invalidity.


Section 11.07 Exhibits.


The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.


Section 11.08 General Interpretive Principles.


For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:


(i)  the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;


(ii)  accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles;
 
(iii)  references herein to "Articles", "Sections", Subsections", "Paragraphs",
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;


(iv)  a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


(v)  the words "herein", "hereof ", "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular provision;


(vi)  the term "include" or "including" shall mean without limitation by reason
of enumeration; and


(viii)  headings of the Articles and Sections in this Agreement are for
reference purposes only and shall not be deemed to have any substantive effect.


Section 11.09 Reproduction of Documents.


This Agreement and all documents relating thereto, including, without
limitation, (i) consents, waivers and modifications which may hereafter be
executed, (ii) documents received by any party at the closing, and (iii)
financial statements, certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties agree
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.


Section 11.10 Confidentiality of Information.


Each party recognizes that, in connection with this Agreement, it may become
privy to non-public information regarding the financial condition, operations
and prospects of the other party. Each party agrees to keep all non-public
information regarding the other party strictly confidential, and to use all such
information solely in order to effectuate the purpose of the Agreement, provided
that each party may provide confidential information to its employees, agents
and affiliates who have a need to know such information in order to effectuate
the transaction, provided further that such information is identified as
confidential non-public information. In addition, confidential information may
be provided to a regulatory authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.


Notwithstanding other provisions of this Section 16.14 or any other express or
implied agreement, arrangement, or understanding to the contrary, the Company
and Purchaser (the “Parties”) agree that the Parties (and their employees,
representatives and other agents) may disclose to any and all persons, without
limitation of any kind from the commencement of discussions, the purported or
claimed U.S. federal income tax treatment of the purchase of the Mortgage Loans
and related transactions covered by this letter agreement (“tax treatment”) and
any fact that may be relevant to understanding the tax treatment (“tax
structure”) and all materials of any kind (including opinions or other tax
analyses) that are provided to the Parties relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply
with securities laws.


Section 11.11 Recordation of Assignments of Mortgage.


To the extent permitted by applicable law, each of the Assignments is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
Mortgaged Properties are situated, and in any other appropriate public recording
office or elsewhere, such recordation to be effected by and at the Company’s
expense in the event recordation is either necessary under applicable law or
requested by the Purchaser at its sole option.


Section 11.12 Assignment.


The Purchaser shall have the right, without the consent of the Company, to
assign, in whole or in part, its interest under this Agreement with respect to
some or all of the Mortgage Loans, and designate any person to exercise any
rights of the Purchaser hereunder, by executing an Assignment and Assumption
Agreement substantially in the form of Exhibit D hereto and the assignee or
designee shall accede to the rights and obligations hereunder of the Purchaser
with respect to such Mortgage Loans. In no event shall Purchaser sell a partial
interest in any Mortgage Loan without the written consent of Company, which
consent shall not be unreasonably denied. All references to the Purchaser in
this Agreement shall be deemed to include its assignee or designee. The Company
shall have the right, only with the consent of the Purchaser or otherwise in
accordance with this Agreement, to assign, in whole or in part, its interest
under this Agreement with respect to some or all of the Mortgage Loans.


Section 11.13 No Partnership.


Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Company
shall be rendered as an independent contractor and not as agent for Purchaser.


Section 11.14 Execution: Successors and Assigns.


This Agreement may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same agreement. Subject to this Agreement shall inure to the benefit of
and be binding upon the Company and the Purchaser and their respective
successors and assigns.


Section 11.15 Entire Agreement.


The Company acknowledges that no representations, agreements or promises were
made to the Company by the Purchaser or any of its employees other than those
representations, agreements or promises specifically contained herein and in the
Confirmation. The Confirmation and this Agreement and the related Term Sheet
sets forth the entire understanding between the parties hereto; provided,
however, only this Agreement and the related Term Sheet shall be binding upon
all successors of both parties. In the event of any inconsistency between the
Confirmation and this Agreement, this Agreement and the related Term Sheet shall
control.


Section 11.16. No Solicitation.


From and after the Closing Date, the Company agrees that it will not take any
action or permit or cause any action to be taken by any of its agents or
affiliates, to personally, by telephone or mail, solicit the borrower or obligor
under any Mortgage Loan to refinance the Mortgage Loan, in whole or in part,
without the prior written consent of the Purchaser. Notwithstanding the
foregoing, it is understood and agreed that (i) promotions undertaken by the
Company or any affiliate of the Company which are directed to the general public
at large, or segments thereof, provided that no segment shall consist primarily
of the Mortgage Loans, including, without limitation, mass mailing based on
commercially acquired mailing lists, newspaper, radio and television
advertisements and (ii) responses to unsolicited requests or inquiries made by a
Mortgagor or an agent of a Mortgagor, shall not constitute solicitation under
this Section 11.16. This Section 11.16 shall not be deemed to preclude the
Company or any of its affiliates from soliciting any Mortgagor for any other
financial products or services. The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not affiliate
of the Company.


Section 11.17. Closing.


The closing for the purchase and sale of the Mortgage Loans shall take place on
the related Closing Date. The closing shall be either: by telephone, confirmed
by letter or wire as the parties shall agree, or conducted in person, at such
place as the parties shall agree.


The closing for the Mortgage Loans to be purchased on the related Closing Date
shall be subject to each of the following conditions:


(a) at least one (1) Business Day prior to the related Closing Date, the Company
shall deliver to the Purchaser a magnetic diskette, or transmit by modem, a
listing on a loan-level basis of the information contained in the related
Mortgage Loan Schedule attached to the related Term Sheet;


(b) all of the representations and warranties of the Company under this
Agreement shall be materially true and correct as of the related Closing Date
and no event shall have occurred which, with notice or the passage of time,
would constitute a material default under this Agreement;


(c) the Purchaser shall have received, or the Purchaser's attorneys shall have
received in escrow, all documents required pursuant to this Agreement, the
related Term Sheet, an opinion of counsel and an officer's certificate, all in
such forms as are agreed upon and acceptable to the Purchaser, duly executed by
all signatories other than the Purchaser as required pursuant to the terms
hereof;


(d) the Company shall have delivered and released to the Purchaser (or its
designee) on or prior to the related Closing Date all documents required
pursuant to the terms of this Agreement and the related Term Sheet; and


(e) all other terms and conditions of this Agreement, the related Term Sheet and
the Confirmation shall have been materially complied with.


Subject to the foregoing conditions, the Purchaser shall pay to the Company on
the related Closing Date the Purchase Price, plus accrued interest pursuant to
Section 2.02 of this Agreement, by wire transfer of immediately available funds
to the account designated by the Company.


Section 11.18. Cooperation of Company with a Reconstitution.


The Company and the Purchaser agree that with respect to some or all of the
Mortgage Loans, on or after the related Closing Date, on one or more dates (each
a "Reconstitution Date") at the Purchaser's sole option and with Purchaser’s
best efforts to provide notice to the Company fifteen (15) days prior to the
Reconstitution Date, the Purchaser may effect one or more sales, but in no event
greater than three (3) per pool of Mortgage Loan sold under the related Term
Sheet (each, a "Reconstitution") of some or all of the Mortgage Loans then
subject to this Agreement, without recourse, to:


(a)  one or more third party purchasers in one or more in whole loan transfers
(each, a "Whole Loan Transfer"); or


(b) one or more trusts or other entities to be formed as part of one or more
pass-through transfers (each, a "Pass-Through Transfer").


The Company agrees to execute in connection with any agreements among the
Purchaser, the Company, and any servicer in connection with a Whole Loan
Transfer, an Assignment, Assumption and Recognition Agreement substantially in
the form of Exhibit D hereto, or, at Purchaser’s request, a seller's warranties
and servicing agreement or a participation and servicing agreement or similar
agreement in form and substance reasonably acceptable to the parties, and in
connection with a Pass-Through Transfer, a pooling and servicing agreement in
form and substance reasonably acceptable to the parties, (collectively the
agreements referred to herein are designated, the "Reconstitution Agreements").
It is understood that any such Reconstitution Agreements will not contain any
greater obligations on the part of Company than are contained in this Agreement.


With respect to each Whole Loan Transfer and each Pass-Through Transfer entered
into by the Purchaser, the Company agrees (1) to cooperate fully with the
Purchaser and any prospective purchaser with respect to all reasonable requests
and due diligence procedures; (2) to execute, deliver and perform all
Reconstitution Agreements required by the Purchaser; (3) to restate the
representations and warranties set forth in this Agreement as of the settlement
or closing date in connection with such Reconstitution (each, a "Reconstitution
Date"). In that connection, the Company shall provide to such servicer or
issuer, as the case may be, and any other participants in such Reconstitution:
(i) any and all information (including servicing portfolio information) and
appropriate verification of information (including servicing portfolio
information) which may be reasonably available to the Company, whether through
letters of its auditors and counsel or otherwise, as the Purchaser or any such
other participant shall request upon reasonable demand; and (ii) such additional
representations, warranties, covenants, opinions of counsel, letters from
auditors, and certificates of public officials or officers of the Company as are
reasonably agreed upon by the Company and the Purchaser or any such other
participant. In connection with each Pass-Through Transfer, the Company agrees
to provide reasonable and customary indemnification to the Purchaser and its
affilates for disclosure contained in any offering document relating to the
Company or its affilates, the Mortgage Loans and the underwriting standards of
the Mortgage Loans. The Purchaser shall be responsible for the costs relating to
the delivery of such information.
 
The Purchaser agrees that in no event shall the related Servicing Fee Rate be
reduced for any Mortgage Loan that is subject to a Reconstitution without the
written consent of the Servicer.


All Mortgage Loans not sold or transferred pursuant to a Reconstitution shall
remain subject to, and serviced in accordance with the terms of, this Agreement
and the related Term Sheet, and with respect thereto this Agreement and the
related Term Sheet shall remain in full force and effect.



 
 

--------------------------------------------------------------------------------

 

Section 11.19. Reporting with Respect to a Reconstitution.


The Company agrees that with respect to any Mortgage Loan sold or transferred
pursuant to a Reconstitution as described in Section 11.18 of this Agreement (a
“Reconstituted Mortgage Loan”), the Company, at its expense, shall provide the
Purchaser with the information set forth in Exhibit J attached hereto for each
Reconstituted Mortgage Loan in such electronic format as may be mutually agreed
upon by both Purchaser and Company.
 
Section 11.20 Obligations of the Sellers
 
The obligations, liability and indemnification of each of the Seller and the
Servicer under this Agreement are joint and several.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.


EMC MORTGAGE CORPORATION
Purchaser
   
By:
 
Name:
 
Title:
     
FIRST HORIZON HOME LOAN
CORPORATION
Seller
   
By:
 
Name:
 
Title:
     
FIRST TENNESSEE MORTGAGE
SERVICES, INC.
Servicer
   
By:
 
Name:
 
Title:
 






 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
CONTENTS OF MORTGAGE FILE


With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser, and
which shall be retained by the Company in the Servicing File or delivered to the
Purchaser or its designee pursuant to Sections 2.04 and 2.05 of the Purchase,
Warranties and Servicing Agreement.


1. The original Mortgage Note endorsed "Pay to the order of
____________________________________________________, without recourse," and
signed via original signature in the name of the Company by an authorized
officer, with all intervening endorsements showing a complete chain of title
from the originator to the Company, together with any applicable riders. In no
event may an endorsement be a facsimile endorsement. If the Mortgage Loan was
acquired by the Company in a merger, the endorsement must be by "[Company],
successor by merger to the [name of predecessor]". If the Mortgage Loan was
acquired or originated by the Company while doing business under another name,
the endorsement must be by "[Company] formerly known as [previous name]".
Mortgage Notes may be in the form of a lost note affidavit subject to Purchaser
acceptability.


2. The original Mortgage (together with a standard adjustable rate mortgage
rider) with evidence of recording thereon, or a copy thereof certified by the
public recording office in which such mortgage has been recorded or, if the
original Mortgage has not been returned from the applicable public recording
office, a true certified copy, certified by the Company.


3. The original or certified copy, certified by the Company, of the Primary
Mortgage Insurance Policy, if required.


4. The original Assignment, from the Company to
_____________________________________, or in accordance with Purchaser's
instructions, which assignment shall, but for any blanks requested by Purchaser,
be in form and substance acceptable for recording. If the Mortgage Loan was
acquired or originated by the Company while doing business under another name,
the Assignment must be by "[Company] formerly known as [previous name]". If the
Mortgage Loan was acquired by the Company in a merger, the endorsement must be
by "[Company], successor by merger to the [name of predecessor]". None of the
Assignments are blanket assignments of mortgage.


5. The original policy of title insurance, including riders and endorsements
thereto, or if the policy has not yet been issued, a written commitment or
interim binder or preliminary report of title issued by the title insurance or
escrow company.


6. Originals of all recorded intervening Assignments, or copies thereof,
certified by the public recording office in which such Assignments have been
recorded showing a complete chain of title from the originator to the Company,
with evidence of recording thereon, or a copy thereof certified by the public
recording office in which such Assignment has been recorded or, if the original
Assignment has not been returned from the applicable public recording office, a
true certified copy, certified by the Company.


7. Originals, or copies thereof certified by the public recording office in
which such documents have been recorded, of each assumption, extension,
modification, written assurance or substitution agreements, if applicable, or if
the original of such document has not been returned from the applicable public
recording office, a true certified copy, certified by the Company.


8. If the Mortgage Note or Mortgage or any other material document or instrument
relating to the Mortgage Loan has been signed by a person on behalf of the
Mortgagor, the original or copy of power of attorney or other instrument that
authorized and empowered such person to sign bearing evidence that such
instrument has been recorded, if so required in the appropriate jurisdiction
where the Mortgaged Property is located, or a copy thereof certified by the
public recording office in which such instrument has been recorded or, if the
original instrument has not been returned from the applicable public recording
office, a true certified copy, certified by the Company.


9. reserved.


10. Mortgage Loan closing statement (Form HUD-1) and any other truth-in-lending
or real estate settlement procedure forms required by law.


11. Residential loan application.


12. Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or
reasonable equivalent.


13. Credit report on the mortgagor.


14. Business credit report, if applicable.


15. Residential appraisal report and attachments thereto.


16. The original of any guarantee executed in connection with the Mortgage Note.


17. Verification of employment and income except for Mortgage Loans originated
under a limited documentation program, all in accordance with Company's
underwriting guidelines.


18. Verification of acceptable evidence of source and amount of down payment, in
accordance with Company's underwriting guidelines.


19. Photograph of the Mortgaged Property (may be part of appraisal).


20. Survey of the Mortgaged Property, if any.


21. Sales contract, if applicable.


22. If available, termite report, structural engineer’s report, water
portability and septic certification.


23. Any original security agreement, chattel mortgage or equivalent executed in
connection with the Mortgage.


24. Name affidavit, if applicable.


Notwithstanding anything to the contrary herein, Company may provide one
certificate for all of the Mortgage Loans indicating that the documents were
delivered for recording.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


CUSTODIAL ACCOUNT LETTER AGREEMENT


______________, 2003


To: [_______________________]
(the "Depository")


As "Company" under the Purchase, Warranties and Servicing Agreement, dated as of
[_____________________] 1, 200[_] (the "Agreement"), we hereby authorize and
request you to establish an account, as a Custodial Account pursuant to Section
4.04 of the Agreement, to be designated as
"[______________________________________], in trust for the [Purchaser], Owner
of Adjustable Rate Mortgage Loans". All deposits in the account shall be subject
to withdrawal therefrom by order signed by the Company. This letter is submitted
to you in duplicate. Please execute and return one original to us.


[__________________________]
   
By:
 
Name:
 
Title:
 





The undersigned, as "Depository", hereby certifies that the above described
account has been established under Account Number [__________], at the office of
the depository indicated above, and agrees to honor withdrawals on such account
as provided above. The full amount deposited at any time in the account will be
insured up to applicable limits by the Federal Deposit Insurance Corporation
through the Bank Insurance Fund or the Savings Association Insurance Fund or
will be invested in Permitted Investments as defined in the Agreement.


 


[__________________________]
   
By:
 
Name:
 
Title:
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


ESCROW ACCOUNT LETTER AGREEMENT
_____________, 2003


To: [_______________________]
(the "Depository")


As “Company” under the Purchase Warranties and Servicing Agreement, dated as of
[____________________]1, 200[_] (the "Agreement"), we hereby authorize and
request you to establish an account, as an Escrow Account pursuant to Section
4.06 of the Agreement, to be designated as "[__________________________], in
trust for the [Purchaser], Owner of Adjustable Rate Mortgage Loans, and various
Mortgagors." All deposits in the account shall be subject to withdrawal
therefrom by order signed by the Company. This letter is submitted to you in
duplicate. Please execute and return one original to us.


 


[__________________________]
   
By:
 
Name:
 
Title:
 







The undersigned, as "Depository", hereby certifies that the above described
account has been established under Account Number __________, at the office of
the depository indicated above, and agrees to honor withdrawals on such account
as provided above. The full amount deposited at any time in the account will be
insured up to applicable limits by the Federal Deposit Insurance Corporation
through the Bank Insurance Fund or the Savings Association Insurance Fund or
will be invested in Permitted Investments as defined in the Agreement.


 


[__________________________]
   
By:
 
Name:
 
Title:
 




 
 

--------------------------------------------------------------------------------

 



EXHIBIT D


FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is a Purchase, Assignment, Assumption and Recognition Agreement (this “PAAR
Agreement”) made as of __________, 200__, among EMC Mortgage Corporation (the
“Assignor”), ___________________ (the “Assignee”), and _______________________
(the “Company”).


In consideration of the mutual promises contained herein the parties hereto
agree that the residential mortgage loans (the “Assigned Loans”) listed on
Attachment 1 annexed hereto (the "Assigned Loan Schedule") now serviced by
Company for Assignor and its successors and assigns pursuant to the Purchase,
Warranties and Servicing Agreement, dated as of _________, 200__, between
Assignor and Company (the “Purchase Agreement”) shall be subject to the terms of
this PAAR Agreement. Capitalized terms used herein but not defined shall have
the meanings ascribed to them in the Purchase Agreement.


Purchase, Assignment and Assumption


1. Assignor hereby grants, transfers and assigns to Assignee all of the right,
title and interest of Assignor in the Assigned Loans and, as they relate to the
Assigned Loans, all of its right, title and interest in, to and under the
Purchase Agreement.


2. Simultaneously with the execution hereof, (i) Assignee shall pay to Assignor
the “Funding Amount” as set forth in that certain letter agreement, dated as of
_________ ____, between Assignee and Assignor (the “Confirmation”) and (ii)
Assignor, at its expense, shall have caused to be delivered to Assignee or its
designee the Mortgage File for each Assigned Loan in Assignor's or its
custodian's possession, as set forth in the Purchase Agreement, along with, for
each Assigned Loan, an endorsement of the Mortgage Note from the Company, in
blank, and an assignment of mortgage in recordable form from the Company, in
blank. Assignee shall pay the Funding Amount by wire transfer of immediately
available funds to the account specified by Assignor. Assignee shall be entitled
to all scheduled payments due on the Assigned Loans after ___________, 200__ and
all unscheduled payments or other proceeds or other recoveries on the Assigned
Loans received on and after _____________, 200__.


Representations, Warranties and Covenants


3. Assignor warrants and represents to Assignee and Company as of the date
hereof:


(a) Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and
the provisions of which have not been waived, amended or modified in any
respect, nor has any notice of termination been given thereunder;


(b) Assignor is the lawful owner of the Assigned Loans with full right to
transfer the Assigned Loans and any and all of its interests, rights and
obligations under the Purchase Agreement as they relate to the Assigned Loans,
free and clear from any and all claims and encumbrances; and upon the transfer
of the Assigned Loans to Assignee as contemplated herein, Assignee shall have
good title to each and every Assigned Loan, as well as any and all of Assignee’s
interests, rights and obligations under the Purchase Agreement as they relate to
the Assigned Loans, free and clear of any and all liens, claims and
encumbrances;


(c) There are no offsets, counterclaims or other defenses available to Company
with respect to the Assigned Loans or the Purchase Agreement;
 
(d) Assignor has no knowledge of, and has not received notice of, any waivers
under, or any modification of, any Assigned Loan;


(e) Assignor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to acquire, own and sell the Assigned Loans;


(f) Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this PAAR Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this PAAR Agreement is in the ordinary course of Assignor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this PAAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Assignor. This PAAR Agreement has been
duly executed and delivered by Assignor and, upon the due authorization,
execution and delivery by Assignee and Company, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law;
 
(g)  No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignor in connection with the execution, delivery or performance by Assignor
of this PAAR Agreement, or the consummation by it of the transactions
contemplated hereby; and


(h)  Neither Assignor nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Assigned Loans or any interest in the
Assigned Loans, or solicited any offer to buy or accept a transfer, pledge or
other disposition of the Assigned Loans, or any interest in the Assigned Loans
or otherwise approached or negotiated with respect to the Assigned Loans, or any
interest in the Assigned Loans with any Person in any manner, or made any
general solicitation by means of general advertising or in any other manner, or
taken any other action which would constitute a distribution of the Assigned
Loans under the Securities Act of 1933, as amended (the “1933 Act”) or which
would render the disposition of the Assigned Loans a violation of Section 5 of
the 1933 Act or require registration pursuant thereto.
 
4. Assignee warrants and represents to, and covenants with, Assignor and Company
as of the date hereof:


(a) Assignee is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite power and
authority to acquire, own and purchase the Assigned Loans;


(b) Assignee has full corporate power and authority to execute, deliver and
perform its obligations under this PAAR Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this PAAR Agreement is in the ordinary course of Assignee’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignee’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignee is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignee or its property is subject. The execution,
delivery and performance by Assignee of this PAAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Assignee. This PAAR Agreement has been
duly executed and delivered by Assignee and, upon the due authorization,
execution and delivery by Assignor and Company, will constitute the valid and
legally binding obligation of Assignee enforceable against Assignee in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law;


(c) No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignee in connection with the execution, delivery or performance by Assignee
of this PAAR Agreement, or the consummation by it of the transactions
contemplated hereby; and


(d) Assignee agrees to be bound as “Purchaser” by all of the terms, covenants
and conditions of the Purchase Agreement with respect to the Assigned Loans, and
from and after the date hereof, Assignee assumes for the benefit of each of
Assignor and Company all of Assignor's obligations as “Purchaser” thereunder but
solely with respect to such Assigned Loans.
 
5. Company warrants and represents to, and covenant with, Assignor and Assignee
as of the date hereof:


(a) Attached hereto as Attachment 2 is a true and accurate copy of the Purchase
Agreement, which agreement is in full force and effect as of the date hereof and
the provisions of which have not been waived, amended or modified in any
respect, nor has any notice of termination been given thereunder;


(b)  Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to service the Assigned Loans and otherwise to perform its obligations
under the Purchase Agreement;



(c)  
Company has full corporate power and authority to execute, deliver and perform
its obligations under this PAAR Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Company’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Company’s charter or by-laws or any legal restriction, or any material agreement
or instrument to which Company is now a party or by which it is bound, or result
in the violation of any law, rule, regulation, order, judgment or decree to
which Company or its property is subject. The execution, delivery and
performance by Company of this PAAR Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Company. This PAAR Agreement has been duly executed
and delivered by Company, and, upon the due authorization, execution and
delivery by Assignor and Assignee, will constitute the valid and legally binding
obligation of Company, enforceable against Company in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law;




(d)  
No consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Assignee in connection with the execution, delivery or performance by Company of
this PAAR Agreement, or the consummation by it of the transactions contemplated
hereby; and




(e)  
No event has occurred from the Closing Date to the date hereof which would
render the representations and warranties as to the related Assigned Loans made
by the Company in Sections 3.01 and 3.02 of the Purchase Agreement to be untrue
in any material respect.




(f)  
Neither this AAR Agreement nor any certification, statement, report or other
agreement, document or instrument furnished or to be furnished by the Company
pursuant to this AAR Agreement contains or will contain any materially untrue
statement of fact or omits or will omit to state a fact necessary to make the
statements contained therein not misleading.



Recognition of Assignee


6. From and after the date hereof, Company shall recognize Assignee as owner of
the Assigned Loans and will service the Assigned Loans in accordance with the
Purchase Agreement. It is the intention of Assignor, Company and Assignee that
this PAAR Agreement shall be binding upon and for the benefit of the respective
successors and assigns of the parties hereto. Neither Company nor Assignor shall
amend or agree to amend, modify, waiver, or otherwise alter any of the terms or
provisions of the Purchase Agreement which amendment, modification, waiver or
other alteration would in any way affect the Assigned Loans without the prior
written consent of Assignee.


 
Miscellaneous


7. All demands, notices and communications related to the Assigned Loans, the
Purchase Agreement and this PAAR Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:
 


(a) In the case of Company,



         

 
With a copy to ______________________________________.



(b)  
In the case of Assignor,

 

         

 


(c) In the case of Assignee,


EMC Mortgage Corporation
Mac Arthur Ridge II
909 Hidden Ridge Drive, Suite 200
Irving, Texas 75038
Attention: Raylene Ruyle
Telecopier No.: (972) 444-2810


with a copy to:


___________________
383 Madison Avenue
New York, New York 10179
Attention: ___________
Telecopier No.: (212) 272-____


8. Each party will pay any commissions it has incurred and the fees of its
attorneys in connection with the negotiations for, documenting of and closing of
the transactions contemplated by this PAAR Agreement.


9. This PAAR Agreement shall be construed in accordance with the laws of the
State of New York, without regard to conflicts of law principles, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.


10. No term or provision of this PAAR Agreement may be waived or modified unless
such waiver or modification is in writing and signed by the party against whom
such waiver or modification is sought to be enforced.


11. This PAAR Agreement shall inure to the benefit of the successors and assigns
of the parties hereto. Any entity into which Assignor, Assignee or Company may
be merged or consolidated shall, without the requirement for any further
writing, be deemed Assignor, Assignee or Company, respectively, hereunder.


12. This PAAR Agreement shall survive the conveyance of the Assigned Loans, the
assignment of the Purchase Agreement to the extent of the Assigned Loans by
Assignor to Assignee and the termination of the Purchase Agreement.


13. This PAAR Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original and all such
counterparts shall constitute one and the same instrument.


14. In the event that any provision of this PAAR Agreement conflicts with any
provision of the Purchase Agreement with respect to the Assigned Loans, the
terms of this PAAR Agreement shall control. In the event that any provision of
this PAAR Agreement conflicts with any provision of the Confirmation with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.




[Modification of Purchase Agreement


15.  The Company and Assignor hereby amend the Purchase Agreement as follows:


(a) The following definitions are added to Section 1.01 of the Purchase
Agreement:


Securities Administrator: ________________________


Supplemental PMI Insurer: ________________________


Supplemental PMI Policy: The primary guarantee insurance policy of the
Supplemental PMI Insurer attached hereto as Exhibit J, or any successor
Supplemental PMI Policy given to the Servicer by the Assignee.


Trustee:  ________________________


(b) The following definition is amended and restated:


Insurance Proceeds: Proceeds of any Primary Mortgage Insurance Policy, the
Supplemental PMI Policy, any title policy, any hazard insurance policy or any
other insurance policy covering a Mortgage Loan or other related Mortgaged
Property, including any amounts required to be deposited in the Custodial
Account pursuant to Section 4.04, to the extent such proceeds are not to be
applied to the restoration of the related Mortgaged Property or released to the
Mortgagor in accordance with Accepted Servicing Practices.


(c) The following are added as the fourth, fifth and sixth paragraphs of Section
4.08:


“In connection with its activities as servicer, the Company agrees to prepare
and present, on behalf of itself and the Purchaser, claims to the Supplemental
PMI Insurer with respect to the Supplemental PMI Policy and, in this regard, to
take such action as shall be necessary to permit recovery under any Supplemental
PMI Policy respecting a defaulted Mortgage Loan. Pursuant to Section 4.04, any
amounts collected by the Company under any Supplemental PMI Policy shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section
4.05.


In accordance with the Supplemental PMI Policy, the Company shall provide to the
Supplemental PMI Insurer any required information regarding the Mortgage Loans.


The Company shall provide to the [Securities Administrator] on a monthly basis
via computer tape, or other mutually acceptable format, the unpaid principal
balance, insurer certificate number, lender loan number, and premium due the
Supplemental PMI Insurer for each Mortgage Loan covered by the Supplemental PMI
Policy. In addition, the Company agrees to forward to the Purchaser and the
[Securities Administrator] any statements or other reports given by the
Supplemental PMI Insurer to the Servicer in connection with a claim under the
Supplemental PMI Policy.”


(d) Clause (vi) of Section 6.1 is amended to read as follows:


“Company ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan
seller or servicer for more than thirty days, or the Company fails to meet the
servicer eligibility requirements of the Supplemental PMI Insurer; or”]


(e) Section ____ Annual Statement as to Compliance.


The Company will deliver to the Master Servicer on or before March 15 of each
year, beginning with March 15, 200__, an Officers' Certificate stating that (i)
a review of the activities of the Company during the preceding calendar year and
of performance under this Agreement has been made under such officers'
supervision, (ii) the Company has fully complied with the provisions of this
Agreement and (iii) to the best of such officers' knowledge, based on such
review, the Company has fulfilled all of its obligations under this Agreement
throughout such year, or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof.


(f) Section ____ Annual Certification.


(a) The Company will deliver to the Master Servicer, on or before March 15 of
each year beginning March 15, 200__ a certification in the form attached hereto
as Exhibit __ with respect to the servicing reports delivered by the Company
pursuant to this Agreement, the Company’s compliance with the servicing
obligations set forth in this Agreement and any other information within the
control of the Company. Such certification shall be signed by the senior officer
in charge of servicing of the Company. In addition, the Company shall provide
such other information with respect to the Mortgage Loans and the servicing and
administration thereof within the control of the Company which shall be required
to enable the Master Servicer, Trustee or Depositor, as applicable, to comply
with the reporting requirements of the Securities and Exchange Act of 1934, as
amended.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of
the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor
   
By:
 
Name:
 
Title:
     
Assignee
   
By:
 
Name:
 
Title:
     
Company
   
By:
 
Name:
 
Title:
 






 
 

--------------------------------------------------------------------------------

 

 EXHIBIT ___


FORM OF COMPANY CERTIFICATION


I, [identify certifying individual], certify to the [Trustee] [Seller]
[Securities Administrator] [Mortgage Loan Seller] [Purchaser] and [Master
Servicer] that:


1. I have reviewed the servicing reports prepared by [COMPANY] (the “Company”)
pursuant to the [Servicing Agreement] (the “Servicing Agreement”), dated as of
__________ between __________ and the Company (as modified by the AAR Agreement
(as defined below) and delivered to [MASTER SERVICER] (the “Master Servicer”)
pursuant to the Assignment, Assumption and Recognition Agreement (the “AAR
Agreement”), dated as of __________ among [ASSIGNOR] as Assignor, Company and
[ASSIGNEE], as Assignee.


2. Based on my knowledge, the information in these reports, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by such servicing reports.


3. Based on my knowledge, the servicing information required to be provided to
the Master Servicer under the Servicing Agreement and the AAR Agreement is
included in these reports.


4. I am responsible for reviewing the activities performed the Company under the
Servicing Agreement and the AAR Agreement and based upon the review required
under the Servicing Agreement and the AAR Agreement, and except as disclosed in
the Annual Statement of Compliance, the Company has fulfilled its obligations
under the Servicing Agreement and the AAR Agreement.


5. I have disclosed to the Master Servicer's certified public accountants all
significant deficiencies relating to the Company's compliance with the minimum
servicing standards in accordance with a review conduced in compliance with the
Uniform Single Attestation Program for Mortgage Bankers or similar standard as
set forth in the Servicing Agreement and the AAR Agreement.


Capitalized terms used but not defined herein have the meanings ascribed to them
in the AAR Agreement.


Date:______________


_____________________
[Signature]
[Title]



 
 

--------------------------------------------------------------------------------

 

ATTACHMENT 1


ASSIGNED LOAN SCHEDULE





 
 

--------------------------------------------------------------------------------

 



ATTACHMENT 2


PURCHASE, WARRANTIES AND SERVICING AGREEMENT



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF TRIAL BALANCE



·  
S50Y - Scheduled/Scheduled Monthly Remittance Report

 

·  
P139 - Monthly Trial Balance Report

 

·  
S214 - Monthly Pay-off Report

 

·  
S215 - Monthly Actual Collections Report EXHIBIT G

 


REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT


RE: Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________




Pursuant to a Purchase, Warranties and Servicing Agreement (the "Agreement")
between the Company and the Purchaser, the undersigned hereby certifies that he
or she is an officer of the Company requesting release of the documents for the
reason specified below. The undersigned further certifies that:


(Check one of the items below)


_____ On _________________, the above captioned mortgage loan was paid in full
or that the Company has been notified that payment in full has been or will be
escrowed. The Company hereby certifies that all amounts with respect to this
loan which are required under the Agreement have been or will be deposited in
the Custodial Account as required.


_____ The above captioned loan is being repurchased pursuant to the terms of the
Agreement. The Company hereby certifies that the repurchase price has been
credited to the Custodial Account as required under the Agreement.


_____ The above captioned loan is being placed in foreclosure and the original
documents are required to proceed with the foreclosure action. The Company
hereby certifies that the documents will be returned to the Purchaser in the
event of reinstatement.


_____ Other (explain)


_______________________________________________________
_______________________________________________________


All capitalized terms used herein and not defined shall have the meanings
assigned to them in the Agreement.


Based on this certification and the indemnities provided for in the Agreement,
please release to the Company all original mortgage documents in your possession
relating to this loan.


Dated:_________________


By:________________________________
Signature
___________________________________
Title


Send documents to: _____________________________________________
_____________________________________________
_____________________________________________


Acknowledgement:


Purchaser hereby acknowledges that all original documents previously released on
the above captioned mortgage loan have been returned and received by the
Purchaser.




Dated:________________


By:________________________________
Signature


_______________________________
Title

 
 

--------------------------------------------------------------------------------

 





EXHIBIT H


COMPANY’S UNDERWRITING GUIDELINES



 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
TERM SHEET


This TERM SHEET (the "Term Sheet") dated _____________, among First Horizon Home
Loan Corporation, a Kansas corporation, located at 4000 Horizon Way, Irving,
Texas 75063 (the “Seller”), First Tennessee Mortgage Services, Inc., as servicer
(the “Servicer”), a Kansas corporation, located at 4000 Horizon Way, Irving,
Texas 75063 (the Servicer and the Seller together referred to as the "Company")
and EMC Mortgage Corporation, a Delaware corporation, located at Mac Arthur
Ridge II, 909 Hidden Ridge Drive, Suite 200, Irving, Texas 75038 (the
"Purchaser") is made pursuant to the terms and conditions of that certain
Purchase, Warranties and Servicing Agreement (the "Agreement") dated as of
September 1, 2003, among the Servicer, the Seller and the Purchaser, the
provisions of which are incorporated herein as if set forth in full herein, as
such terms and conditions may be modified or supplemented hereby. All initially
capitalized terms used herein unless otherwise defined shall have the meanings
ascribed thereto in the Agreement.


The Purchaser hereby purchases from the Seller and the Seller hereby sells to
the Purchaser, all of the Seller’s right, title and interest in and to the
Mortgage Loans described on the Mortgage Loan Schedule annexed hereto as
Schedule I, pursuant to and in accordance with the terms and conditions set
forth in the Agreement, as same may be supplemented or modified hereby.
Hereinafter, the Servicer shall service the Mortgage Loans for the benefit of
the Purchaser and all subsequent transferees of the Mortgage Loans pursuant to
and in accordance with the terms and conditions set forth in the Agreement.


1. Definitions


For purposes of the Mortgage Loans to be sold pursuant to this Term Sheet, the
following terms shall have the following meanings:


Aggregate Principal Balance
(as of the Cut-Off Date):    


Closing Date:    


Custodian:    


Cut-off Date:    


Initial Weighted Average
Mortgage Loan Remittance Rate:  


Mortgage Loan:    


Purchase Price Percentage:   


Servicing Fee Rate:   
Additional Closing Conditions: 


In addition to the conditions specified in the Agreement, the obligation of each
of the Company and the Purchaser is subject to the fulfillment, on or prior to
the applicable Closing Date, of the following additional conditions: [None].


Additional Loan Documents: 


In addition to the contents of the Mortgage File specified in the Agreement, the
following documents shall be delivered with respect to the Mortgage Loans:
[None]


[Additional] [Modification] of Representations and Warranties:
 
[In addition to the representations and warranties set forth in the Agreement,
as of the date hereof, the Company makes the following additional
representations and warranties with respect to the Mortgage Loans: [None].
[Notwithstanding anything to the contrary set forth in the Agreement, with
respect to each Mortgage Loan to be sold on the Closing Date, the representation
and warranty set forth in Section ______ of the Agreement shall be modified to
read as follows:]


Except as modified herein, Section ______ of the Agreement shall remain in full
force and effect as of the date hereof.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.
 
FIRST HORIZON HOME LOAN CORPORATION
   
By:
 
Name:
 
Title:
     
EMC MORTGAGE CORPORATION
   
By:
 
Name:
 
Title:
     
FIRST TENNESSEE MORTGAGE SERVICES, INC.
   
By:
 
Name:
 
Title:
 








 
 

--------------------------------------------------------------------------------

 



SCHEDULE I


MORTGAGE LOAN SCHEDULE

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J


RECONSTITUTED MORTGAGE LOAN REPORTING


 
(a)
Servicer Mortgage Loan Number
(b)
FNMA Mortgage Loan Number (if applicable)
(c)
Lender/Seller Mortgage Loan Number (if available)
(d)
Scheduled Balance (scheduled end of month balance reporting to Master
Servicer/Trustee)
(e)
Actual Balance (actual end of month balance received from Mortgagor)
(f)
Gross Rate (current gross rate)
(g)
Net Rate (current passthrough)
(h)
Last Payment Date (LPI_DATE in Fannie's Laser Reporting)
(i)
Delinquency Month (if available)
(j)
Default Flag, i.e. FC, REO, etc. (if available)
(k)
Pay-In-Full Date (Mortgage Loan paid off by Mortgagor)
(l)
Foreclosure start date
(m)
Foreclosure end date
(n)
REO Property date
(o)
With respect to Liquidated Mortgage Loans:
 
(i) amount of loss or gain (as applicable)
 
(ii) the date of the loss or gain.
 
(iii) the liquidation reason (paid in full or repurchased out of deal)
(p)
Fannie's Laser Reporting
 
(i) Action Code (for default or paid off Mortgage Loans; i.e. 60, 65, etc.)
 
(ii) Action Date
 
(iii) Remit Prin (submitted principal amount)
 
(iv) Remit Int (submitted interest amount)
 
(v) Pool/Invest indicator (indicating Schedule/Schedule or Actual/Actual pool)
   

 
 
 
 

